 



PURCHASE AND SALE AGREEMENT

 

 

THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is entered into by and
between BB FONDS INTERNATIONAL 1 USA, L.P., a Delaware limited partnership
("Seller") and AMERICAN REALTY CAPITAL IV, LLC, a Delaware limited liability
company ("Purchaser").

 

In consideration of the mutual covenants set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.Sale and Purchase. Seller shall sell, convey, and assign to Purchaser, and
Purchaser shall purchase and accept from Seller, for the Purchase Price
(hereinafter defined) and on and subject to the terms and conditions herein set
forth, the following:

 

a.the tracts or parcels of land described on Exhibit "A" situated on the City of
San Antonio, Bexar County, Texas, together with all rights and interests
appurtenant thereto, including all of Seller's right, title, and interest in and
to adjacent streets, alleys, rights-of-way, any adjacent strips and gores of
real estate, and including all of Seller’s right title and interest in and to
all water, oil, gas and other mineral rights and interests (the "Land"), and all
improvements located on the Land, including, but not limited to, the retail
building(s) commonly known as "San Pedro Crossing" (the "Improvements");

 

b.all tangible personal property and fixtures of any kind owned by Seller and
attached to or used in connection with the ownership, maintenance, use, leasing,
service or operation of the Land or Improvements, including without limitation
those items described on Exhibit "B" (the "Personalty");

 

c.all of the Landlord's right, title and interest in and to, and obligations
under: (i) all leases demising space in the Improvements (collectively, the
"Leases" and, individually, a "Lease"), as described in the schedule of the
Leases attached hereto as Schedule 1 (hereinafter referred to as the "Lease
Schedule"); (ii) all rents prepaid under any of the Leases for any period
subsequent to the Closing Date (defined below); and (iii) all security deposits
("Deposits"), made by tenants (collectively, the "Tenants" and, individually, a
"Tenant") holding under the Leases, except that the term Deposits shall not
include and Seller shall be entitled to retain the amount of any security and
other deposits delivered by Tenants that, prior to Closing, Seller has applied
pursuant to the provisions of a Tenant’s Lease; and

 

d.all of Seller's right, title and interest in and to, and obligations under,
all of the following, to the extent assignable: (i) all service, supply or
maintenance contracts affecting the Land, Improvements or Personalty (the
"Service Contracts"), as described in the schedule of the Service Contracts
attached hereto as Schedule 2; provided, that to the extent a Service Contract
is not assignable or with respect to

 

 

PURCHASE AND SALE AGREEMENT - Page 1



 

 

 

those Service Contracts Purchaser requests that Seller terminate pursuant to
Section 7.c.ii: [a] Seller shall send written notice of termination to the
vendor thereunder at Closing; and [b] Purchaser shall be responsible for payment
and performance of all obligations arising under such Service Contract during
the remaining term of such Service Contract following Closing, (ii) all
warranties from third parties (except as provided below) in connection with the
Improvements or the Personalty ("Warranties"), (iii) except as provided below,
all licenses, permits, government approvals and other land use entitlements held
by Seller in connection with the Land, Improvements or Personalty or otherwise
benefitting the Land, Improvements or Personalty ("Licenses"), (iv) all
telephone exchanges, trade names, including the name "San Pedro Crossing",
marks, and other identifying material pertaining to the Land, Improvements or
Personalty, (v) all plans, drawings, specifications, surveys, engineering
reports, and other technical information in the possession of Seller pertaining
to the Land, Improvements or Personalty ("Plans and Specifications"), and (vi)
all construction, operating and reciprocal easement agreements affecting the
Property.

 

The items listed in this Section 1 are herein collectively called the
"Property". Notwithstanding any provision contained in this Agreement to the
contrary, the term "Property" shall not include, and Seller shall not assign or
convey to Purchaser at Closing, the following (the "Excluded Property"): (a) any
insurance contracts or policies owned or held by Seller in connection with the
Property; (b) the existing management contract in connection with the Property,
which management contract shall be terminated at or prior to Closing; (c) the
computer software program used by Seller and/or Seller’s property manager in
connection with the Property; (d) any and all deposits (other than Deposits as
described above), cash (except to the extent attributable to prepaid rents under
the Leases) and other accounts owned or held by Seller; or (e) any contracts,
agreements or information pertaining to the cost of acquiring or developing the
Property.

 

2.Earnest Money. Within two (2) business days following execution of this
Agreement by both parties and as a condition precedent to Seller’s obligations
hereunder, Purchaser shall deliver to Chicago Title Insurance Company, 1515
Market Street, Suite 1325, Philadelphia, PA 19102-1930, Attn: Edwin G. Ditlow
(the "Escrow Agent"), by check or wire transfer of immediately available funds,
a deposit in the amount of $350,000 (the "Initial Earnest Money") which the
Escrow Agent shall immediately deposit for collection in an interest-bearing,
federally insured account. In the event Purchaser elects to extend the Closing
Date as provided in Section 8 below, Purchaser shall deposit with the Escrow
Agent additional earnest money in the amount of $350,000 (the "Additional
Earnest Money") within one (1) business day after the date of delivery of the
Extension Notice (as defined below). The Initial Earnest Money and the
Additional Earnest Money (if and when it is deposited by Purchaser with the
Escrow Agent) are collectively and individually referred to herein as the
"Earnest Money"). Benchmark Title Services, 2000 McKinney Avenue, 4th Floor,
Dallas, Texas 75201, Attn: Brian Ficke, (214) 485-8686 (the "Title Company")
shall be responsible for the issuance of the Title Commitment and the Title
Policy (as such terms are hereinafter defined) and the

 

 

PURCHASE AND SALE AGREEMENT - Page 2 



 

 

 

completion of the escrow and closing functions relating to the closing of the
sale contemplated by this Agreement (other than the receipt and disbursement of
the Earnest Money). In the event Purchaser shall fail to deliver any portion of
the Earnest Money as and when required hereunder, or if any Earnest Money check
is not honored when presented by the Escrow Agent, or if the Escrow Agent fails
to deliver the Earnest Money in accordance with the terms of this Agreement and
Purchaser fails to (within two (2) business days after the date that it receives
written notice of such delivery failure) instruct the Escrow Agent to deliver
the Earnest Money to the party entitled to the same under the terms of this
Agreement, Purchaser shall be deemed to be in material default of its
obligations hereunder, thereby entitling Seller to terminate this Agreement and
to enforce any other remedies for default hereunder. The timely delivery of the
Earnest Money as required by this Agreement is an obligation of Purchaser and is
a condition to Seller’s obligations hereunder. In the event this Agreement is
closed, the Earnest Money shall be applied to the Purchase Price at Closing. In
the event this Agreement is not closed, then the Escrow Agent shall disburse the
Earnest Money in the manner set forth herein. Concurrently with the execution of
this Agreement, Purchaser shall deliver the sum of $100.00 (the "Independent
Consideration") to the Escrow Agent as independent consideration for the
execution of this Agreement by Seller and Purchaser. The Independent
Consideration shall not be refundable to Purchaser and, following receipt by the
Escrow Agent, shall be delivered by the Escrow Agent to, and thereafter retained
by, Seller.

 

3.Purchase Price. The price for which Seller shall sell, convey, and assign the
Property to Purchaser, and which Purchaser shall pay to Seller, is Thirty Two
Million Seven Hundred Thousand and No/100 Dollars ($32,700,000.00) (the
"Purchase Price"). The Purchase Price, subject to other adjustments and
prorations provided herein, shall be paid by Purchaser to Seller on the Closing
Date by wire transfer of immediately available funds in an amount equal to the
Purchase Price. Simultaneously with the delivery of the Purchase Price to
Seller, the Escrow Agent shall deliver the Earnest Money to Seller and Purchaser
shall receive a credit against the Purchase Price in the amount of the Earnest
Money so delivered to Seller.

 

4.Delivery of Information.

 

a.Due Diligence Materials. Within ten (10) days following the Effective Date,
Seller, at its expense, shall deliver or cause to be delivered to Purchaser, or
shall make available to Purchaser at the Land or at Seller’s offices, the
information identified on Schedule 3 to the extent in the possession or control
of Seller and not including any of the Excluded Property. Notwithstanding the
delivery of the information identified on Schedule 3, Purchaser acknowledges
that any information of any type which Purchaser has received or may receive
from Seller, or its agents, is furnished to Purchaser as a courtesy only and on
the express condition that Purchaser shall make an independent verification of
the accuracy of such information, and, except as provided in Section 7 below,
all such information is being furnished without any representation or warranty
by Seller as to the truth or accuracy of such information.

 

 

PURCHASE AND SALE AGREEMENT - Page 3 



 

 

 

b.Title Commitment. Within ten (10) days following the Effective Date or as soon
thereafter as possible, Seller, at its expense, shall deliver or cause to be
delivered to Purchaser a commitment for Title Insurance (the "Title Commitment")
from the Title Company, together with copies of all documents referred to in the
Title Commitment (the "Title Commitment Documents").

 

c.Survey. Within two (2) business days after full execution of this Agreement,
Seller shall order for delivery to Purchaser a current ALTA/ASCM survey (the
"Survey") of the Property, certified to the Title Company, Seller, Purchaser and
Purchaser's lender (to the extent identified to Seller). The Survey may be an
update of Seller's existing survey of the Property, provided the Survey, as so
updated, constitutes an ALTA/ASCM land title survey in form acceptable to the
Title Company for issuance of the Title Policy with the “survey exception”
modified to read “shortages in area” only, is dated a current date not earlier
than the Effective Date and is certified as of such current date to the Title
Company, Seller, Purchaser and Purchaser's lender.

 

5.Right of Inspection; Inspection Period; Condition of Property.

 

a.Right of Inspection. From the Effective Date to the Closing Date, upon 36
hours' notice to Seller and accompanied by a representative of Seller, to the
extent Seller makes a representative of Seller available at the time of
Purchaser's inspection, Purchaser and its representatives may inspect, at
reasonable hours, the Property, all books, records, leases, contracts,
accounting and management reports and other documents or data pertaining to the
ownership, operation, or maintenance of the Property; provided, however, Seller
shall not be required to provide Purchaser access to and Purchaser shall not be
entitled to review any of the Excluded Property or any internal partnership or
organizational information or materials of Seller, any memoranda or
correspondence among Seller’s personnel or partners or Seller’s lender, or any
other proprietary or confidential information. Purchaser shall be entitled to
examine the Property’s physical condition, including the right to enter vacant
space and upon reasonable notice and the Tenants’ consents, the right to enter
leased areas; provided, however, that in conducting its inspection, Purchaser
shall not unreasonably interfere with the business of Seller or with the rights
of any Tenant. Purchaser shall have the right to contact the Tenants directly
and conduct interviews with the Tenants, provided such actions are taken
following notice to and in coordination with Seller’s property manager.
Purchaser and any of its agents or consultants who desire to enter on to the
Property shall have in effect and maintain commercial general liability
insurance naming Seller as additional insured, with limits not less than
$1,000,000.00 for personal injury, including bodily injury and death, and
property damage. Prior to any entry on the Property, Purchaser shall deliver to
Seller a certificate of insurance evidencing such coverage, and further
evidencing that such coverage may only be terminated or modified upon thirty
(30) days prior written notice to Seller. Purchaser shall make all inspections
in good faith. Purchaser’s inspections may include a non-

 

 

PURCHASE AND SALE AGREEMENT - Page 4  



 

 

 

materially invasive Phase I environmental inspection of the Land, but no Phase
II environmental inspection or other materially invasive inspection or sampling
of soils or materials, either as part of the Phase I inspection or any other
inspection, shall be performed without the prior written consent of Seller,
which consent shall be in the discretion of Seller and shall be subject to such
conditions and limitations, including such limitations on the scope of work and
the consultants who shall perform the work, as Seller may in its discretion
require. At Seller’s request, Purchaser shall deliver to Seller copies of any
third party prepared environmental report that Purchaser obtains. All inspection
fees, appraisal fees, engineering fees and other expenses of any kind incurred
by Purchaser relating to the inspection of the Property will be solely
Purchaser’s expense. Purchaser agrees to protect, defend, indemnify and hold
harmless Seller and Seller’s partners, shareholders, members, affiliates,
officers, employees, agents, trustees and beneficiaries (collectively, the
"Seller Indemnitees" and their tenants and contractors from and against any and
all injuries, losses, liens, claims, judgments, liabilities, costs, expenses or
damages (including, without limitation, reasonable attorneys’ fees and court
costs) sustained by or threatened against any of them which result from or arise
out of the negligence or willful misconduct of Purchaser or its agents or
employees during any inspections by Purchaser or its representatives pursuant to
this Agreement. Purchaser agrees to return the Property to substantially the
same condition in which the Property existed prior to Purchaser’s making any
inspection. If Purchaser terminates the Agreement for any reason whatsoever,
then Purchaser shall deliver to Seller copies of all third party prepared
reports, studies, data, and other information acquired by Purchaser or its
representatives from Seller or its representatives in connection with
inspections of the Property. The provisions of this paragraph shall survive any
termination of or Closing under this Agreement.

 

b.Inspection Period. If for any reason, or no reason, Purchaser, in its sole
discretion, does not elect to acquire the Property, then Purchaser may terminate
this Agreement by delivering to Seller written notice of termination at any time
during the period from the Effective Date until the expiration of thirty (30)
days following the Effective Date (the "Inspection Period"), in which event, the
Earnest Money shall be refunded to Purchaser by the Escrow Agent and, except for
obligations of Purchaser which survive termination of this Agreement, the
parties shall have no further obligations hereunder. If Purchaser does not
timely deliver such termination notice to Seller, Purchaser shall have no
further right to terminate this Agreement pursuant to this Section 5.b.

 

c.Condition of Property. Purchaser acknowledges that, prior to Closing,
Purchaser will have independently and personally inspected the Property and that
Purchaser has entered into this Agreement based upon its ability to make such
examination and inspection. NOTWITHSTANDING ANY PROVISION CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, EXCEPT ONLY FOR THE COVENANTS, REPRESENTATIONS AND
WARRANTIES OF SELLER EXPRESSLY SET FORTH IN THIS AGREMEENT OR THE DOCUMENTS

 

 

PURCHASE AND SALE AGREEMENT - Page 5 



 

 

 

DELIVERED BY SELLER AT THE CLLOSING PURSUANT TO SECTION 8 BELOW, PURCHASER,
ACKNOWLEDGES THAT PURCHASER IS PURCHASING THE PROPERTY IN "AS-IS, WHERE-IS"
CONDITION "WITH ALL FAULTS" AS OF THE CLOSING AND SPECIFICALLY AND EXPRESSLY
WITHOUT ANY WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER EXPRESS OR
IMPLIED, FROM SELLER OR ANY OF THE SELLER INDEMNITEES AS TO, AND PURCHASER, ON
BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS, INCLUDING, WITHOUT LIMITATION,
ANY SUBSEQUENT OWNER OF THE PROPERTY OR ANY PORTION THEREOF, WAIVES ALL CLAIMS
AGAINST AND RIGHT TO RECOVER FROM, RELEASES AND AGREES TO INDEMNIFY, DEFEND AND
HOLD HARMLESS SELLER AND THE SELLER INDEMNITEES OF AND FROM ANY AND ALL PRESENT
OR FUTURE DEMANDS, CLAIMS, LEGAL OR ADMINISTRATIVE PROCEEDINGS, LOSSES,
LIABILITIES, DAMAGES, PENALTIES, FINES, LIENS, JUDGMENTS, COSTS OR EXPENSES,
KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, ARISING FROM OR RELATING TO: (I) THE
PROPERTY'S CONDITION, FITNESS FOR ANY PARTICULAR PURPOSES, SUITABILITY, OR
MERCHANTABILITY, (II) THE STRUCTURAL INTEGRITY OF AND/OR ANY DEFECTS IN THE
IMPROVEMENTS, (III) THE ACCURACY OR COMPLETENESS OF ANY OF THE INFORMATION,
DATA, MATERIALS OR CONCLUSIONS CONTAINED IN ANY INFORMATION PROVIDED PURCHASER,
(IV) THE FAILURE OF THE PROPERTY TO COMPLY WITH ANY LAWS APPLICABLE TO THE
PROPERTY, (V) ANY ENVIRONMENTAL CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE PRESENCE OR ALLEGED PRESENCE OF ASBESTOS, RADON OR ANY HAZARDOUS
MATERIALS OR HARMFUL OR TOXIC SUBSTANCES IN, ON, UNDER OR ABOUT THE PROPERTY,
INCLUDING WITHOUT LIMITATION ANY CLAIMS UNDER OR ON ACCOUNT OF (A) THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980 AND
THE TEXAS SOLID WASTE DISPOSAL ACT, AS THE SAME MAY HAVE BEEN OR MAY BE AMENDED
FROM TIME TO TIME, AND ANY REGULATIONS PROMULGATED THEREUNDER, (B) ANY
ENVIRONMENTAL LAW OR OTHER FEDERAL, STATE OR LOCAL LAW, ORDINANCE, RULE OR
REGULATION, NOW OR HEREAFTER IN EFFECT, THAT DEALS WITH OR OTHERWISE IN ANY
MANNER RELATES TO, ENVIRONMENTAL MATTERS OF ANY KIND, (C) THIS AGREEMENT, OR
(D) THE COMMON LAW, OR (VI) ANY OTHER WARRANTY OF ANY KIND, NATURE, OR TYPE
WHATSOEVER FROM SELLER OR ANY OTHER PARTY ON BEHALF OF SELLER. PURCHASER SHALL,
AT ITS SOLE COST AND EXPENSE, CONDUCT AND RELY EXCLUSIVELY UPON ITS OWN
INDEPENDENT INVESTIGATION IN THE EVALUATION OF THE PROPERTY. IF PURCHASER
ACQUIRES THE PROPERTY, PURCHASER ASSUMES ALL RISKS RELATING IN ANY MANNER TO THE
PROPERTY

 

 

PURCHASE AND SALE AGREEMENT - Page 6



 

 

OR ANY DEFECTS THEREIN, IF ANY, OF ANY TYPE OR NATURE WHATSOEVER, AND SHALL BE
SOLELY AND COMPLETELY RESPONSIBLE FOR THE PAYMENT OF ALL COSTS AND EXPENSES IN
CONNECTION THEREWITH. "Hazardous Materials" as referred to in this Agreement
means any hazardous or toxic substances, materials or wastes, including, but not
limited to, solid, semi-solid, liquid or gaseous substances which are toxic,
ignitable, corrosive, carcinogenic or otherwise harmful or potentially harmful
to human, plant or animal health or well-being, and any substances, materials or
wastes which are or become regulated under any applicable local, state or
federal law. The provisions of this paragraph shall survive any termination of
or Closing under this Agreement, and, at Seller’s option, shall be set forth in
the deed to be executed and delivered by Seller and Purchaser at Closing.

 

6.Title. Purchaser may, at any time prior to the expiration of ten (10) days
after receipt of the last of the Title Commitment, the Title Commitment
Documents and Survey, but no later than the expiration of the Inspection Period
(the "Title Review Period"), object in writing to any liens, encumbrances, and
other matters reflected by the Title Commitment or Survey. All such matters to
which Purchaser so objects shall be "Non-Permitted Encumbrances". If no such
objection is delivered by Purchaser to Seller during the Title Review Period
with respect to a matter reflected on the Title Commitment or Survey, such
matters as to which no objection was delivered shall be "Permitted
Encumbrances". Seller may, but shall not be obligated to, at its cost, cure or
otherwise remove all Non-Permitted Encumbrances within ten (10) days after
Seller’s receipt of Purchaser’s written objections (such ten (10) day period
being referred to herein as the "Cure Period"); provided, however, Seller shall
not be required to attempt to cure any of such objections or to incur any
expenses in connection therewith. If Seller does not cause or commit in writing
to cause all of the Non-Permitted Encumbrances to be removed or cured within the
Cure Period, then Purchaser may either (a) terminate this Agreement by
delivering written notice to Seller on or prior to the last day of the
Inspection Period, or (b) by failing to terminate this Agreement by written
notice delivered to Seller on or prior to the last day of the Inspection Period,
Purchaser shall be deemed to have waived all of Purchaser’s uncured objections
and to have elected to purchase the Property subject to the Non-Permitted
Encumbrances and such Non-Permitted Encumbrances shall thereafter be Permitted
Encumbrances. It shall be a condition to Purchaser's obligation to close that
the Title Company shall issue an Owner's Policy of Title Insurance (Texas Form
T-1 (Rev. 2/1/2010)) (the "Owner's Policy") to Purchaser in the amount of the
Purchase Price, insuring that Purchaser has good and indefeasible fee simple
title to the Property, subject only to the Permitted Encumbrances and showing
that all requirements applicable to Seller have been satisfied. The cost of the
basic premium for the Owner's Policy shall be paid by Seller and the costs for
any endorsements to the Owner's Policy shall be paid by Purchaser.

 

7.Representations and Covenants.

 

a.Seller’s Representations. Seller hereby represents to Purchaser that:

 

 

PURCHASE AND SALE AGREEMENT - Page 7



 

 

 

i.Good Standing. Seller is a limited partnership duly organized, validly
existing and in good standing in the state of its organization and duly
qualified to do business and in good standing in the state where the Property is
located with the power to hold and convey the Property.

 

ii.Due Authority. Seller has all requisite power and authority to execute and
deliver this Agreement and to carry out its obligations hereunder and the
transactions contemplated hereby. This Agreement has been, and the documents
contemplated hereby will be, duly executed and delivered by Seller and
constitute Seller's legal, valid and binding obligation enforceable against
Seller in accordance with its terms. The execution of this Agreement and
consummation by Seller of the sale of the Property is not in violation of or in
conflict with nor does it constitute a default under any term or provision of
the organizational documents of Seller, or any of the terms of any agreement or
instrument to which Seller is or may be bound.

 

iii.Collective Bargaining Agreements and Benefit Plans. No collective bargaining
agreements between Seller and any labor organization apply to the operation
and/or management of the Property. No pension, retirement, profit-sharing or
similar plan or fund, ERISA qualified or otherwise, has been established by
Seller in connection with the Property and no liabilities for pension or
retirement payments exist in connection therewith.

 

iv.Governmental Proceedings. Except as set forth on Schedule 4, to the current
actual knowledge of Seller, without investigation or inquiry, there are no
pending or threatened material municipal or administrative proceedings with
respect to the Property.

 

v.[intentionally deleted]

 

vi.Leases. Attached hereto as Schedule 1 is the Lease Schedule which, to
Seller’s knowledge, identifies all Leases in effect at the Property. To Seller’s
knowledge, no material default by a Tenant has occurred under a Lease which is
continuing, except as set forth on the Lease Schedule. To Seller’s knowledge,
there are no Leases or other tenancies for any space in the Property other than
those set forth on the Lease Schedule. Seller has delivered (or will promptly
deliver after request by Purchaser), to the extent in Seller's lease files,
copies of each Lease (inclusive of all guarantees, amendments, letter
agreements, addenda and/or assignments thereof, to the extent in Seller’s lease
files) and subleases, if any, and to the extent in Seller’s possession or
control, any other agreements between Seller (or any affiliate of Seller) and a
Tenant (or any affiliate of a Tenant) described in the Lease Schedule. To
Seller's knowledge, Seller' lease files contain true, correct and complete
copies of all of the Lease and all

 

 

PURCHASE AND SALE AGREEMENT - Page 8



 

 

 

guarantees, amendments, letter agreements, addenda, assignments and/or subleases
thereof or relating thereto.

 

vii.Service Contracts. Attached hereto as Schedule 2 is a list of, to Seller’s
knowledge, all Service Contracts. To Seller’s knowledge, all amounts due and
payable under the Service Contracts have been paid and Seller has not received
written notice of default under any of the Service Contracts nor, to Seller's
knowledge, are any parties in default under any of the Service Contracts.

 

viii.Litigation. Except as set forth on Schedule 4 attached hereto, Seller is
not a party to any actions, suits or other proceedings by any person, firm,
corporation, Tenant or by any governmental authority arising in connection with
the ownership or operation of the Property and, to Seller's knowledge, Seller
has not received written notice of any actions, suits or other proceedings that
are threatened against or affecting the Property or any part thereof, nor, to
Seller’s knowledge, has Seller received written notice of any investigations
pending or threatened against or affecting the Property by any governmental
authority, which remain unresolved.

 

ix.Condemnation Proceedings. Except as set forth on Schedule 4 attached hereto,
to Seller’s knowledge, Seller has not received written notice of any pending or
threatened (a) eminent domain proceedings affecting the Property, in whole or in
part, or (b) action or proceeding to change road patterns or grades which would
affect ingress to or egress from the Property.

 

x.Parties in Possession. To Seller's knowledge, there are no persons having or
asserting any claims for occupancy or possession of the Property, except Seller,
the Tenants, as tenants only under the Leases, and parties having rights under
the reciprocal easements and other easements appearing in the official public
records of the county in which the Land is located (collectively, the “REAs”)
affecting the Property, and to Seller’s knowledge, no party has been granted by
Seller any license, lease, or other right of possession of the Property, or any
part thereof, except the Tenants under the Leases and parties having rights
under the REAs.

 

xi.FIRPTA. Seller is not a foreign person (as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder).

 

xii.[intentionally omitted]

 

xiii.Tenant Improvements Costs and Commissions. Except as set forth in the Lease
Schedule and this Agreement, to Seller’s knowledge, all bills and claims for
labor performed on behalf of Seller and materials furnished to Seller with
respect to the Property for all periods prior to the Closing

 

 

PURCHASE AND SALE AGREEMENT - Page 9



 

 

 

Date have been (or prior to the Closing Date will be) paid in full or, if not
paid, Purchaser shall receive a credit against the Purchase Price in the amount
of all such unpaid bills and/or claims and Purchaser shall be obligated to pay
such amount after Closing.

 

xiv.Insolvency. Seller is not insolvent or bankrupt. Seller has not commenced
(within the meaning of any federal or state bankruptcy law) a voluntary case,
consented to the entry of an order for relief against it in an involuntary case,
or consented to the appointment of a custodian of it or for all or any
substantial part of its property, nor has a court of competent jurisdiction
entered an order or decree under any federal or state bankruptcy law that is for
relief against Seller in an involuntary case or appointed a custodian of Seller
for all or any substantial part of its property.

 

xv.Hazardous Materials. Seller has not received any written notice from any
governmental authority of the violation of any Environmental Laws (as
hereinafter defined). To Seller's knowledge and except as disclosed in any
written environmental reports provided by Seller to Purchaser on or before the
date that is ten (10) days after the Effective Date: (a) the Property is not in
violation of any Environmental Laws, (b) there are no underground storage tanks
located on the Property, and (c) no underground storage tanks have been removed
from the Property by Seller. "Environmental Laws" means all laws or regulations
which relate to the manufacture, processing, distribution, use or storage of
Hazardous Materials (as hereinafter defined). "Hazardous Materials" shall mean:

 

(a) Those substances included within the definitions of "hazardous substances,"
"hazardous materials," "toxic substances," or "solid waste" in the:
Comprehensive Environmental Response, Compensation and Liability Act ("CERCLA"),
42 U.S.C. § 9601 et. seq., as amended by the Superfund Amendments and
Reauthorization Act or any equivalent state or local laws or ordinances; the
Resource Conservation and Recovery Act ("RCRA"), 42 U.S.C. § 6901 et. seq., as
amended by the Hazardous and Solid Waste Amendments of 1984, or any equivalent
state or local laws or ordinances; the Federal Insecticide, Fungicide, and
Rodenticide Act ("FIFRA"), 7 U.S.C. § 136 et. seq. or any equivalent state or
local laws or ordinances; the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1801, et. seq.; the Emergency Planning and Community Right-to-Know Act
("EPCRA"), 42 U.S.C. § 11001 et. seq. or any equivalent state or local laws or
ordinances; the Toxic Substance Control Act ("TSCA"), 15 U.S.C. § 2601 et. seq.
or any equivalent state or local laws or ordinances; or the Occupational Safety
and Health Act, 29 U.S.C. § 651 et. seq. or any equivalent state or local laws
or ordinances;

 

(b) Those substances listed in the United States Department of Transportation
Table (49 CFR 172.101 and amendments thereto or by the

 

 

PURCHASE AND SALE AGREEMENT - Page 10



 

 

 

Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and amendments thereto);

 

(c) Any material waste or substance which is (A) designated as a "hazardous
substance" pursuant to Section 311 of the Clean Water Act, 33 U.S.C. § 1251 et
seq. (33 U.S.C. § 1321) or listed pursuant to Section 307 of the Clean Water Act
(33 U.S.C. § 1317) or (B) radioactive materials; and

 

(d) These substances included within the definitions of "hazardous substances",
"hazardous materials", "toxic substances" or "solid waste" in the Hazardous
Waste Management Act of 1978.

 

xvi.Taxes. All general real estate taxes, assessments and personal property
taxes that have become due and payable with respect to the Property (except for
those that will be prorated at Closing) have been paid or will be so paid by
Seller prior to or at Closing.

 

xvii.Options to Purchase. To Seller’s knowledge, there are no options to
purchase or rights of first refusal affecting or relating to the Property.

 

xviii.No Other Agreements. Except as specifically described in a separate notice
from Seller to Purchaser delivered prior to the Effective Date, or as set forth
in this Agreement, no construction agreements or contracts relating to any
capital expenditures or repairs relating to the Property have been entered into
on behalf of Seller which have not been satisfied and completed, other than
ongoing routine repairs and maintenance. Except as may be reflected in the Title
Commitment, to Seller’s knowledge, Seller has not entered into any undertakings
or commitments with any governmental authority, which require the payment of
money or the performance of any duty in connection with the ownership of the
Property, except for utility and other services commonly provided to owners of
real property. To Seller’s knowledge, there does not exist any obligation to any
governmental authority for the performance of any capital improvements or other
work to be performed by Seller in or about the Property or donations of monies
or land (other than general real estate taxes) which has not been completely
performed and paid for.

 

xix.Due Diligence Materials. To Seller's knowledge, the due diligence materials
delivered to Purchaser pursuant to Section 4.a. are true, correct and complete
copies of the items as contained in Seller’s files.

 

xx.[Intentionally Deleted].

 

Subject to the limitations contained in this Agreement, Seller agrees that
Purchaser shall be entitled to rely upon the foregoing representations and
warranties made by Seller herein as a material inducement to enter into the
transactions contemplated hereby and that Purchaser has so relied, it being

 

 

PURCHASE AND SALE AGREEMENT - Page 11



 

 

 

further understood that in electing to proceed to the closing of this
transaction, Purchaser shall conduct its own investigations and inspections of
the Property and in closing this transaction, Purchaser shall be relying solely
upon its own investigations and inspections. The representations of Seller shall
survive the Closing for a period of one (1) year (the "Survival Period") and
shall not merge into the documents executed by Seller and Purchaser at Closing.
When any representation of Seller is made "to Seller’s knowledge" or the like,
such representation is made to the current actual knowledge of Eric Horan of
Phoenix Property Company and the person signing this Agreement on behalf of
Seller, without investigation or inquiry, with the understanding and agreement
that such persons shall have no liability under or in connection with this
Agreement. The representations of Seller are made as of the Effective Date (but
Seller makes no representation that there will not be a change in any of the
matters referred to therein between the Effective Date and the date of Closing).
In the event Purchaser discovers that any material representation of Seller is
not true or correct in any material respect (hereinafter collectively referred
to as a "Breach") and such Breach is discovered after the Effective Date but
before Closing, Purchaser, as Purchaser’s sole and exclusive remedy, shall be
entitled to terminate this Agreement by written notice delivered to Seller
within five (5) days after Purchaser first learns of the Breach (unless Seller
agrees in Seller’s sole discretion to cure such Breach and/or indemnify
Purchaser for all losses and expenses pertaining to such Breach), failing which
Purchaser shall be deemed to have waived such Breach and any corresponding right
to terminate this Agreement pursuant to this Section and elected to purchase the
Property in accordance with the provisions of this Agreement. In the event
Purchaser discovers a Breach and such Breach is discovered after the Closing
Date, but before the expiration of the Survival Period, Purchaser must give
Seller written notice of such Breach (identifying in detail the specific
representation or warranty that has been breached and the information obtained
by Purchaser that evidences the Breach) and any claim Purchaser may have arising
from such Breach prior to the expiration of the Survival Period (the “Breach
Notice”). If Seller provides a written notice (a “Dispute Notice”) disputing a
Breach that is the subject of a Breach Notice, then the subject Breach Notice
shall be void (and claims for the underlying Breach shall be deemed waived)
unless Purchaser commences an enforcement action for Purchaser’s claims arising
from the subject Breach in a court of competent jurisdiction on or before the
date that is ninety (90) days after the date that Seller provides a Dispute
Notice to Purchaser. Any claim related to a Breach that Purchaser fails to
assert in a Breach Notice prior to the expiration of the Survival Period shall
be deemed waived by Purchaser. If Purchaser discovers a Breach during the
Survival Period and timely delivers a Breach Notice thereof to Seller, then
(subject to the limitations set forth above that may accrue in connection with
the issuance of a Dispute Notice) Purchaser shall have the right to thereafter
pursue an

 

 

PURCHASE AND SALE AGREEMENT - Page 12



 

 

 

action against Seller for Purchaser's actual, direct damages incurred by
Purchaser by reason of such Breach.

 

b.Purchaser's Representations and Warranties. Purchaser hereby represents and
warrants to Seller that:

 

i.Good Standing. Purchaser is a limited liability company duly organized,
validly existing and in good standing in the jurisdiction of its organization.

 

ii.Due Authority. Purchaser has all requisite power and authority to execute and
deliver this Agreement and to carry out its obligations hereunder and the
transactions contemplated hereby. This Agreement has been, and the documents
contemplated hereby will be, duly executed and delivered by Purchaser and
constitute Purchaser’s legal, valid and binding obligation enforceable against
Purchaser in accordance with its terms. The consummation by Purchaser of the
purchase of the Property is not in violation of or in conflict with nor does it
constitute a default under any term or provision of the organizational documents
of Purchaser, or any of the terms of any agreement or instrument to which
Purchaser is or may be bound, or of any provision of any applicable law,
ordinance, rule or regulation of any governmental authority or of any provision
of any applicable order, judgment or decree of any court, arbitrator or
governmental authority.

 

iii.Bankruptcy, Etc. Purchaser has never:

 

[a]filed a voluntary petition in bankruptcy;

 

[b]been adjudicated a bankrupt or insolvent or filed a petition or action
seeking any reorganization, arrangement, recapitalization, readjustment,
liquidation, dissolution or similar relief under any Federal bankruptcy act or
any other laws;

 

[c]sought or acquiesced in the appointment of a trustee, receiver or liquidator
of all or any substantial part of its or his properties, personal property or
any portion thereof, or

 

[d]made an assignment for the benefit of creditors or admitted in writing its or
his inability to pay its or his debts generally as the same become due.

 

Purchaser is not anticipating or contemplating any of the actions set forth in
[a] through [d] of this subsection.

 





c.Covenants of Seller.

 

 

PURCHASE AND SALE AGREEMENT - Page 13



 

 

 

i.Operation and Leasing of the Property. Seller agrees, until the Closing, to
continue to operate, maintain and repair the Property in Seller's usual and
customary manner. From the Effective Date until the end of the Inspection
Period, Seller may enter into new leases, use, or occupancy agreements affecting
the Property or extend, renew, amend, cancel, or terminate any Leases. Seller
shall provide not less than two (2) business days' prior written notice of any
such proposed new lease, use or occupancy agreement or proposed extension,
renewal, amendment, cancellation or termination of any Lease, to the extent that
the subject item requires the written consent, approval or agreement of Seller
to be effective. After expiration of the Inspection Period, Seller will not
enter into any lease, use, or occupancy agreement affecting any portion of the
Property or extend, renew, amend, cancel, or terminate any Leases without the
prior written approval of Purchaser, which approval shall not be unreasonably
withheld, conditioned, or delayed, and which written approval shall in all cases
be given or denied within five (5) days of request therefore, so long as
(A) with respect to new leases, such leases are at market rents and terms, and
(B) with respect to lease amendments, do not result in an adverse change to the
economic terms of such Lease; will not credit or apply any security, utility, or
other deposits to any Uncollected Rents (as hereinafter defined), and will
comply with all the obligations of the lessor under all such Leases. Further,
from the Effective Date until the Closing, Seller will not place any mortgage or
other encumbrance on the Property without the prior written approval of
Purchaser, which approval shall not be unreasonably withheld, conditioned, or
delayed. Seller will pay or cause to be paid prior to Closing all costs and
expenses for tenant improvements and commissions becoming due in connection with
any Lease executed prior to the Effective Date. Purchaser will credit to Seller
at Closing the amount of any tenant improvements and leasing commissions
incurred and actually paid by Seller between the Effective Date and Closing Date
for any space leased after the Effective Date and assume the obligation to pay
any such amounts payable following the Closing. Seller will deliver to Purchaser
copies of all default notices and other material notices received from any
Tenant.

 

ii.Service Contracts. Without Purchaser's prior written consent, Seller agrees
not to enter into any Service Contracts prior to the Closing which shall survive
the Closing unless same are terminable upon thirty (30) days’ prior written
notice without penalty or termination charge. Purchaser may request in writing
on or before the expiration of the Inspection Period (but not otherwise) that
Seller terminate any Service Contract that can be terminated without penalty
upon thirty (30) days' notice, in which event Seller, at Closing, shall send
written notice of termination to the vendors under such Service Contracts
designated by Purchaser, and Purchaser shall be responsible for payment and
performance of all obligations

 

 

PURCHASE AND SALE AGREEMENT - Page 14



 

 

 

under such Service Contracts during the remaining term of such Service Contracts
following Closing.

 

iii.Insurance Policies. Seller shall, at its own expense, keep and maintain in
full force and effect through the Closing, a policy or policies of all risk and
general liability insurance covering the Property, from time to time on the
Property, against loss or damage by fire, vandalism, malicious mischief,
lightning, windstorm, water, accidents, contingent liability and other insurable
perils, and rent loss insurance in amounts not less than those in force as of
the date hereof.

 

d.Tenant Estoppels; SNDAs. Seller agrees to use commercially reasonable efforts
to obtain and deliver to Purchaser within the period expiring five (5) business
days prior to the Closing Date (the "Estoppel Delivery Period"), estoppel
certificates ("Estoppel Certificates") executed by each of the Tenants under the
Leases of the Property as of the Effective Date, in the form and substances of
the letter attached hereto and made a part hereof as Exhibit "C". Estoppel
Certificates that (1) are dated not more than thirty (30) days prior to the
Closing Date, (2) have all blanks completed or marked not applicable, as
appropriate, (3) have all exhibits completed and attached, as applicable, (4) do
not indicate (x) any material discrepancy from the due diligence materials
provided by Seller to
Purchaser, (y) any Lease amendment, assignment or subletting that was not
previously provided by Seller to Purchaser and which is not reasonably
acceptable to Purchaser, or (z) any material and adverse claim or landlord
default, and (5) if the Tenant's obligations under the applicable Lease have
been guaranteed by another person or entity, also cover such guaranty and are
also signed by the guarantor(s) (items (1)-(5) being collectively referred to
herein as the "Estoppel Requirements") are herein referred to as the "Tenant
Executed Estoppels". In the event that Seller shall not have obtained Tenant
Executed Estoppels from all Major Tenants (as hereinafter defined) and from
Tenants occupying at least 75% of the total square footage of tenant space
within the Property (collectively, the "Required Tenant Executed Estoppels") at
the Closing, then Seller shall not be in default under this Agreement and
Purchaser, at Purchaser’s option and as Purchaser’s sole and exclusive remedy,
shall (a) have the right to terminate this Agreement by delivering written
notice of termination to Seller on or before the expiration of three (3) days
following the expiration of the Estoppel Delivery Period, in which event the
Earnest Money shall be promptly returned to Purchaser by the Escrow Agent, and
the parties shall have no further obligations under this Agreement, one to the
other, except as otherwise expressly provided in this Agreement, (b) proceed
with the Closing, or (c) adjourn the Closing for a period not exceeding thirty
(30) days to allow Seller additional time to obtain the Required Tenant Executed
Estoppels. Seller agrees to forward each executed Estoppel Certificate received
by Seller from a Tenant to Purchaser within three (3) business days after
Seller's receipt of same and Purchaser agrees to give written notice to Seller
of any deficiency in any Estoppel Certificate within three (3) business days
after Purchaser’s receipt of same. If Purchaser elects to proceed

 

 

PURCHASE AND SALE AGREEMENT - Page 15



 

 

 

with the Closing without receiving the Required Tenant Executed Estoppels, then
Purchaser shall be deemed to have elected to waive this requirement and shall
have no further right to object thereto. For purposes of this Agreement, the
term Major Tenant shall be deemed to mean and refer to Toys R Us/Babies R Us,
Office Depot, Container Store, Shoe Carnival, Barnes and Noble, Cavender's and
Golf Galaxy. In addition to the foregoing, Seller agrees to reasonably cooperate
with Purchaser and Purchaser's lender, at no cost or expense to Seller, in
seeking to obtain executed subordination, non-disturbance and attornment
agreements (the "SNDAs") from the Tenants. Further, Seller agrees that Purchaser
and Purchaser's lender shall have the right to deal directly with the Tenants in
negotiating and obtaining the execution of the SNDAs, provided such actions are
taken following notice to and in coordination with Seller's counsel.

 

8.Closing. The closing (the "Closing") of the sale of the Property by Seller to
Purchaser shall occur on or before the date that is the earlier to occur of (a)
the date that is designated by Purchaser as the closing date in a written notice
to Seller delivered not less than five (5) business days prior to such
designated closing date, and (b) the date that is thirty (30) days after the
expiration of the Inspection Period (as the same may be extended, as provided
below, the "Closing Date"), and the closing documents and purchase price shall
be held in escrow and delivered pursuant to the escrow instructions of each
party through the escrow services of the Title Company (although neither party
shall be obligated to be present at the Closing as long as all items required to
be delivered by such party at Closing are timely delivered to the Title
Company). Purchaser shall have the right to extend the Closing Date (not more
than one time) to a date selected by Purchaser that is not later than thirty
(30) days after the originally scheduled Closing Date; provided that Purchaser
delivers (i) written notice of such extension (the "Extension Notice") to Seller
and the Title Company on or before the originally scheduled Closing Date, and
(ii) deposits the Additional Earnest Money with the Escrow Agent within one (1)
business day after the date of delivery of the Extension Notice. On the Closing
Date the following shall occur:

 

a.Seller to Deliver. Seller, at its expense, shall deliver or cause to be
delivered to Purchaser the following:

 

i.A Special Warranty Deed (the "Deed") in the form of Exhibit "D", fully
executed and acknowledged by Seller, conveying to Purchaser the Land and
Improvements, subject only to the Permitted Encumbrances;

 

ii.An Assignment and Assumption of Tenant Leases (the "Assignment of Tenant
Leases") in the form of Exhibit "E", fully executed by Seller, assigning,
conveying, and transferring all of the Landlord's interest in and to the Leases;

 

ii.A Bill of Sale and Assignment (the "Bill of Sale") in the form of
Exhibit "F", fully executed and acknowledged by Seller, assigning, conveying,
and transferring all of Seller's right, title and interest in and to

 

 

PURCHASE AND SALE AGREEMENT - Page 16



 

 

 

the Property other than the Land and Improvements, to Purchaser, subject only to
the Permitted Encumbrances;

 

iii.Such affidavits as may be reasonably required by the Title Company,
including, without limitation, mechanics' liens, parties in possession and gap
affidavits;

 

iv.Evidence reasonably satisfactory to the Title Company that the persons
executing and delivering the Closing documents on behalf of Seller have full
right, power and authority to do so;

 

v.A Certificate in the form of Exhibit "G" meeting the requirements of Section
1445 of the Internal Revenue Code of 1986, executed and sworn to by Seller;

 

vi.A current tenant rent roll, certified by Seller to be true and correct to
Seller's knowledge in all material respects;

 

vii.To the extent in Seller’s possession or control, originals (or true and
correct copies if originals are not available) of all Leases, including all
amendments thereto and the original lease files relating thereto; and

 

viii.To the extent not previously delivered by Seller to Purchaser, copies of
(a) records and files which are in Seller's possession or control relating to
the current operation and maintenance of the Property, including, without
limitation, current tax bills, current water, sewer, utility and fuel bills,
payroll records, billing records for Tenants, repair and maintenance records and
the like which affect or relate to the Property, (b) all documents necessary to
conduct 2012 Tenant reconciliations, (c) all architectural and engineering plans
and specifications relating to the Property in Seller's possession or control,
including the Plans and Specifications, (d) keys to the Property, and (e) all
original Leases and Service Contracts, Warranties and Licenses. Seller's
obligation to provide the files and materials listed herein shall survive the
Closing. Items delivered pursuant to this clause viii shall be delivered without
warranty, representation or recourse, except that the same are true copies of
the items as contained in Seller’s files.

 

ix.The Owner's Policy (as hereinafter defined).

 

x.A notice to Tenants in the form set forth on Exhibit "H" attached hereto (the
"Tenant Notice Letter"), which will be delivered by Seller to the respective
Tenants following Closing.

 

b.Purchaser to Deliver. Purchaser, at its expense, shall deliver or cause to be
delivered to Seller the following:

 

 

PURCHASE AND SALE AGREEMENT - Page 17



 

 

 

i.Funds available for immediate credit in Seller's accounts, in the amount of
the Purchase Price as specified in Section 3, subject to credit for adjustments
and prorations;

 

ii.Evidence satisfactory to the Title Company that the person executing the
Closing documents on behalf of Purchaser (to the extent applicable) has full
right, power, and authority to do so;

 

iii.The Assignment of Tenant Leases, Bill of Sale and Tenant Notice Letter, duly
executed by Purchaser.

 

c.Expenses of Closing. Seller shall pay the cost of the Survey, the base premium
for the Owner's Policy, and the cost of releasing all liens, judgments and other
encumbrances that are required by Seller to be released under this Agreement and
the costs of recording such releases. Purchaser shall pay for all title
endorsements, and any deletions, exceptions or other upgraded policy provisions
desired by Purchaser in connection with the Owner's Policy. Purchaser shall pay
any transfer, documentary, intangible or other taxes or fees in connection with
the conveyance of the Property. Seller shall pay all fees for recording the Deed
in the real property records of the county in which the Property is located.
Purchaser and Seller shall share equally any escrow closing charges. Purchaser
and Seller shall each be responsible for their own attorneys' fees and shall
respectively pay such other costs in connection with the Closing as is customary
in the county in which the Property is located.

 

d.Prorations. The following shall be apportioned between Seller and Purchaser as
of the close of business on the Closing Date:

 

i.all rent and other amounts collected by Seller under or pursuant to the Leases
with respect to the month in which the Closing occurs, to be apportioned and
retained in accordance with Section 8.e. hereof;

 

ii.real estate taxes, assessments, vault charges and taxes, and any other
governmental taxes and charges levied or assessed against the Property
(collectively, "Property Taxes"), on the basis of the respective periods for
which each is assessed or imposed, to be apportioned in accordance with Section
8.f. hereof;

 

iii.charges for electricity, gas and any other utilities (collectively,
"Utilities") payable to utility companies servicing the Property to be
apportioned in Section 8.g. hereof, and transferable utility deposits, if any,
shall be transferred to Purchaser, and all transferable deposits which are
transferred to Purchaser under utility agreements shall be reimbursed by
Purchaser to Seller; and

 

 

PURCHASE AND SALE AGREEMENT - Page 18



 

 

 

iv.expenses of the Property, including any charges or payments to be paid
pursuant to any Service Contract or Lease with respect to the Property to be
apportioned in accordance with Section 8.g. hereof.

 

e.Rents. Rents and other amounts payable under the Leases shall be apportioned
on the basis of the period for which the same is payable and if, as and when
collected, as follows:

 

i.Rents, common area charges, escalations, and other tenant reimbursements
(other than Deposits) payable under the Leases (collectively, the "Rents") for
the Property or portions thereof shall be prorated, except that no proration
shall be made for Rents not received by Seller as of the Closing Date
(hereinafter called the "Uncollected Rents"). During the period after Closing,
Purchaser shall deliver to Seller any and all Uncollected Rents accrued but
uncollected as of the Closing Date, to the extent subsequently collected by
Purchaser, as follows. Amounts collected by Purchaser from Tenants owing
Uncollected Rents shall be applied first to current amounts owed by such Tenant
and accruing on or after the Closing Date, then to Uncollected Rents owing for
the rent period during which the Closing occurred (such amount to be prorated
between Purchaser and Seller as provided herein), and then the remainder, if
any, to Seller as Uncollected Rents owing prior to the rent period during which
the Closing occurred. Percentage rents for each applicable Lease shall be
prorated on the basis of the number of days elapsed during the Tenant’s
percentage rent period as of the Closing Date and not on the basis of the amount
of the Tenant’s sales which accrued during such percentage rent period as of the
Closing Date. All Deposits received by Seller from any Tenant under an existing
Lease shall be paid over to Purchaser, net of any amounts that have been applied
by Seller in accordance with the applicable Lease or returned to the applicable
Tenant. Seller shall have no right to pursue the collection of Uncollected Rents
which accrued prior to Closing. For a period of one (1) year after Closing,
Purchaser shall continue to bill Tenants for Uncollected Rents and use
reasonable efforts to collect such Uncollected Rents, provided that in no event
shall Purchaser have any obligation to commence any legal proceedings against
any Tenant or otherwise pursue any remedies against any such Tenant. Any sums
received by Purchaser to which Seller is entitled shall be held for Seller on
account of said Uncollected Rents payable to Seller, and Purchaser shall remit
to Seller any such sums received by Purchaser to which Seller is entitled within
ten (10) business days after receipt thereof. If Seller receives any amounts
after the Closing Date which are attributable, in whole or in part, to any
period after the Closing Date, Seller shall remit to Purchaser that portion of
the moneys so received by Seller to which Purchaser is entitled within ten (10)
business days after receipt thereof.

 

 

PURCHASE AND SALE AGREEMENT - Page 19



 

 

 

ii.Any prepaid Rents shall be retained by Seller and the amount thereof shall be
credited to Purchaser at Closing.

 

f.Property Taxes.

 

i.Property Taxes shall be apportioned on the basis of the fiscal period for
which assessed. If the Closing Date shall occur either before an assessment is
made or a tax rate is fixed for the tax period in which the Closing Date occurs,
the apportionment of such Property Taxes based thereon shall be made at the
Closing Date by applying the tax rate for the preceding year to the latest
assessed valuation. Purchaser shall provide to Seller written evidence of such
assessment and/or tax rate for the current year within thirty (30) days of
Purchaser’s receipt of same. The apportionment thereof shall be recalculated and
Seller or Purchaser, as the case may be, shall promptly make an appropriate
payment to the other based on such recalculation within said thirty (30) day
period, provided, however, if either Seller or Purchaser does not notify the
other party of any required adjustments pursuant to this Section 8.f. on or
prior to December 15 of the year in which Closing occurs, such party shall have
no further right to seek or require payment by the other party of any other sums
under this Section 8.f.

 

ii.Notwithstanding anything contained in this Agreement to the contrary, to the
extent any Property Taxes for the year of Closing are payable on an annual basis
by any Tenants pursuant to their Leases subsequent to Closing, such Property
Taxes will not be prorated and Purchaser shall be entitled to receive all such
payments made by such Tenants subsequent to Closing.

 

g.Other Expenses and Year-End Adjustments. All other expenses of the Property
(other than interest on loans encumbering the Property), including, but not
limited to, public utility charges, interest (other than interest on loans or
liens encumbering the Property), maintenance charges and service charges, to the
extent not required to be paid by Tenants, shall be prorated as of the Closing
Date, with the purpose that in general Seller shall pay all expenses relating to
the operation of the Property prior to and on the Closing Date, and Purchaser
shall pay all expenses relating to the operation of the Property for the period
subsequent to the Closing Date. To the extent that information for any such
proration is not available at the Closing, the parties shall effect such
proration within ninety (90) days after: (i) the end of the calendar year in
which the Closing occurs if the Closing occurs in 2012; or (ii) the Closing Date
if the Closing occurs in 2013 (the “Reconciliation Date”). Seller shall be
entitled to retain any tenant common area maintenance expenses, taxes and
insurance paid to Seller prior to Closing, and to the extent the same have not
been applied by Seller in payment of applicable costs accruing and becoming
payable prior to the Closing, Purchaser will receive a credit at the Closing for
such amounts and Purchaser will recognize

 

 

PURCHASE AND SALE AGREEMENT - Page 20



 

 

 

such amounts in the calculation of the amount owed by such tenants for the year
in which the Closing occurs. Any tenant common area maintenance expenses, taxes
and insurance expenses, to the extent payable on an annual basis by any Tenants
pursuant to their Leases subsequent to Closing, will not be adjusted as of the
Closing Date, but rather shall be calculated at the time Purchaser calculates
year-end adjustments, as set forth below. On or before the Reconciliation Date,
Purchaser shall calculate year-end adjustments for the year in which the Closing
occurs for common area maintenance expenses, taxes and insurance owed by or to
any Tenant under the Leases. If based on such year-end calculations any Tenants
owe additional sums to the landlord for their pro rata share of common area
maintenance expenses, taxes and insurance under their respective Leases,
Purchaser agrees to send to, and use Purchaser's customary efforts to collect
from, such Tenants' invoices for those sums owed by such Tenants and
attributable to the portion of the annual period including the Closing Date
during which Seller owned the Property and remit to Seller any amounts paid by
Tenants and received by Purchaser in payment of such amounts. If based on such
year-end calculations the landlord owes a refund, credit, or other sums to any
one or more Tenants under the Leases for an overpayment of such Tenant’s pro
rata share of common area maintenance expenses, taxes and insurance, Seller
agrees to pay to Purchaser an amount equal to such refunds, credits or other
sums, in the aggregate, owed to such Tenants, which sums are attributable to the
portion of the annual period prior to the Closing Date during which Seller owned
the Property and which sums Seller either received and retained prior to Closing
or for which Seller received a credit at Closing. The provisions of this Section
8.g. shall survive the Closing.

 

h.Closing Adjustments. If the computation of the aforementioned apportionments
shows that a net amount is owed by Seller to Purchaser, such amount shall be
credited against the Purchase Price payable by Purchaser on the Closing Date. If
such computation shows that a net amount is owed by Purchaser to Seller, such
amount shall be paid to Seller by Purchaser on the Closing Date.

 

i.Possession. Upon completion of the Closing, Seller shall deliver to Purchaser
possession of the Property, subject only to the rights of Tenants under the
Leases and the Permitted Encumbrances.

 

j.Container Store. To the extent that the $456,340.00 tenant improvement
allowance provided to Container Store under the Third Amendment of its lease has
not been fully disbursed, the undisbursed balance shall be credited to Purchaser
at Closing and Purchaser shall assume the obligation to pay such balance to such
tenant.

 

k.Conditions to Obligations to Close. The obligations of Purchaser to consummate
the transactions contemplated herein shall be subject to the fulfillment of the
following conditions ("Purchaser's Conditions"), any of which may be waived by
Purchaser in its sole and absolute discretion:

 

 

PURCHASE AND SALE AGREEMENT - Page 21



 

 

 

i. The representations and warranties of Seller made herein shall be true and
correct in all material respects, Seller shall have performed all covenants and
agreements made herein and Seller shall have delivered in escrow all of the
closing documents required pursuant to Section 8.a. hereof.

 

ii. Purchaser shall have received the Required Tenant Executed Estoppels.

 

iii. An unconditional and irrevocable agreement by the Title Company to issue
the Owner's Policy (subject only to the satisfaction of conditions that are the
obligation of Purchaser under this Agreement).

 

iv. Seller shall be prepared to deliver of possession of the Property to
Purchaser subject only to the Permitted Encumbrances and to the rights of
Tenants under the Leases, as tenants only, conditioned only upon the closing and
funding of this transaction.

 

v. As of the Closing Date, no Major Tenant shall have (a) filed a petition in
bankruptcy, (b) been adjudicated insolvent or bankrupt, (c) petitioned a court
for the appointment of any receiver of or trustee for it or any substantial part
of its property, (d) commenced any proceeding under any reorganization,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, (e) become the subject of
an involuntary bankruptcy petition, (f) vacated its leased premises, or (g) had
its Lease terminated. There shall not have been commenced and be pending against
any Tenant any proceeding of the nature described in the first sentence of this
subparagraph. No order for relief shall have been entered with respect to any
Major Tenant under the Federal Bankruptcy Code.

 

vi. Seller shall have confirmed to Purchaser that any existing management
agreement and/or leasing agreement entered into by Seller with respect to the
Property shall have been terminated, conditioned only upon the closing and
funding of this transaction.

 

vii. Seller shall be prepared to assign to Purchaser, without recourse or
warranty, any existing warranties for the Property, conditioned upon the closing
and funding of this transaction.

 

In the event Purchaser has performed all of its obligations under this
Agreement, including tender of the Purchase Price into escrow in immediately
available funds and any of the Purchaser's Conditions shall not be satisfied as
of the Closing Date, Purchaser shall give Seller written notice of the
conditions that remain unsatisfied and if such conditions remain unsatisfied
following three (3) business days after Purchaser’s notice, then Purchaser shall
have the right to terminate this Agreement by giving written notice to Seller
and receive a return of the Earnest Money, whereupon neither party shall have
any further rights or obligations hereunder except for any provisions of this
Agreement that expressly survive termination.

 

 

PURCHASE AND SALE AGREEMENT - Page 22

 



 

 

 

9.Commissions. If, as and when the Closing occurs, Seller agrees to pay CBRE,
Inc. ("Broker") a real estate brokerage commission pursuant to a separate
agreement between Seller and Broker. Purchaser and Seller each warrant and
represent to the other that it has not dealt or negotiated with any broker in
connection with this transaction other than Broker. If Closing and funding do
not occur for any reason, including without limitation, the default of either
party, no commission shall be earned, due or payable. Each party hereby agrees
to indemnify and hold the other party hereto harmless from and against any and
all claims, demands, causes of action, loss, costs and expenses (including
reasonable attorneys' fees and disbursements, as incurred) or other liability
arising from or pertaining to any brokerage commissions, fees, or other
compensation, which may be due to such brokers or any other brokers or persons
claiming to have dealt with such party in connection with this transaction.
Seller advises Purchaser that one or more of the principals in Seller are
licensed real estate agents or brokers acting herein for their own account. By
Purchaser’s execution hereof, Purchaser acknowledges that Purchaser has been
informed that it should obtain in connection with the purchase of the Property
either a policy of title insurance or should have an abstract of title to the
Property examined by an attorney of its choice.

 

10.Destruction, Damage, or Taking Before Closing. If, before Closing, all or any
part of the Land, Improvements or Personalty are destroyed or damaged, or become
subject to condemnation or eminent domain proceedings (a "damage or taking"),
then Seller shall promptly notify Purchaser thereof. In the event of a damage or
taking involving a material part of the Land, Improvements or Personalty (a
"material damage or taking"), Purchaser may elect to proceed with the Closing
(subject to the other provisions of this Agreement) or may terminate this
Agreement by delivering written notice thereof to Seller within five (5)
business days after Purchaser’s receipt of Seller’s notice respecting the
damage, destruction, or taking. If, within five (5) business days of receipt of
Seller’s notice respecting such material damage or taking, Purchaser delivers
written notice of termination of this Agreement to Seller, this Agreement shall
terminate and, except for obligations of Seller and Purchaser which survive
termination of this Agreement, the parties shall have no further obligations
hereunder. If Purchaser does not timely elect to terminate this Agreement,
Purchaser shall have no further right to terminate this Agreement as a result of
the damage or taking and in such event, and Seller shall assign to Purchaser at
Closing all insurance proceeds or condemnation awards payable as a result of
such damage or taking. For the purposes of this Section 10, damage or a taking
shall be considered to be "material" if the value of the portion of the Land,
Improvements, or Personalty damaged or taken exceeds $500,000.00 in value, or,
in the case of a taking, if the portion of the Land, Improvements, or Personalty
taken are such that they materially and adversely affect the ability to use the
remainder for the purposes for which they are presently used. If the damage or
taking is not a material damage or taking, Purchaser shall not be entitled to
terminate this Agreement as a result thereof, but at the Closing, Seller shall
assign to Purchaser all insurance proceeds or condemnation awards payable as a
result of such taking, less Seller’s actual out-of-pocket costs incurred in
collecting such insurance proceeds or condemnation awards or in restoring
damages resulting from the applicable casualty or condemnation.

 

 

PURCHASE AND SALE AGREEMENT - Page 23



 

 

 

11.Termination and Remedies.

 

a.If Purchaser defaults under this Agreement or fails to consummate the purchase
of the Property pursuant to this Agreement for any reason other than Seller's
failure to perform its obligations hereunder or timely termination hereof
pursuant to a right granted to Purchaser in Sections 5.b., 6, 7.a., 10 or 11.c.,
then Seller, as its sole remedy, may terminate this Agreement by notifying
Purchaser thereof, in which event the Escrow Agent shall deliver the Earnest
Money to Seller as liquidated damages, whereupon, except for obligations of
Purchaser which survive termination of this Agreement, neither Purchaser nor
Seller shall have any further rights or obligations hereunder. The provision for
payment of liquidated damages has been included because, in the event of a
breach by Purchaser, the actual damages to be incurred by Seller can reasonably
expected to approximate the amount of liquidated damages called for herein and
because the actual amount of such damages would be difficult if not impossible
to measure accurately. In addition to the foregoing, Seller shall also be
entitled to recover and pursue: (a) all expenses, including reasonable
attorneys' fees and litigation costs, incurred in connection with recovering the
Earnest Money following a breach hereof by Purchaser; and (b) all rights and
remedies available to Seller with respect to any obligation of Purchaser which
survives termination of this Agreement.

 

b.If Purchaser terminates this Agreement pursuant to Sections 5.b., 6, 7.a., 10
or 11.c., then the Escrow Agent shall return the Earnest Money to Purchaser,
whereupon neither party hereto shall have any further rights or obligations
hereunder, except for those which survive the termination of this Agreement.

 

c.If Seller fails to consummate the sale of the Property pursuant to this
Agreement for any reason other than Purchaser’s failure to perform its
obligations hereunder in all material respects or termination hereof by
Purchaser in accordance with this Agreement, then Purchaser may, as its sole and
exclusive remedies therefor: (i) terminate this Agreement by written notice to
Seller, in which event the Escrow Agent shall deliver the Earnest Money to
Purchaser and neither party hereto shall have any further rights or obligations
hereunder, except for those which survive the termination of this Agreement;
(ii) enforce specific performance of the obligations of Seller hereunder, or
(iii) to the extent specific performance is not available to Purchaser as a
result of a willful act or omission of Seller occurring after the Effective
Date, Purchaser may recover actual damages (subject to the limitations on
Seller’s liability contained herein), but in no event shall Purchaser be
entitled to recover any consequential, punitive or speculative damages.

 

12.Miscellaneous.

 

a.Notices. All notices provided or permitted to be given under this Agreement
must be in writing and may be served by depositing same in the United States
mail, addressed to the party to be notified, postage prepaid and registered or
certified

 

 

PURCHASE AND SALE AGREEMENT - Page 24



 

 

 

with return receipt requested; by delivering the same to such party by
recognized delivery service; by nationally recognized overnight delivery service
or by facsimile copy transmission. Notice given in accordance herewith shall be
effective upon delivery to the address of the addressee. For purposes of notice,
the addresses of the parties shall be as follows:

 

If to Seller:

BB Fonds International 1 USA, L.P.

c/o Phoenix Property Company

5950 Sherry Lane

Suite 320

Dallas TX 75225-6585

Attn: Mr. Eric Horan

Phone: (214) 880-0350

Fax: (214) 880-0360

email: ehoran@ppc-usa.com

    with a copy to:           

Robert A. McCulloch

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700

Dallas, Texas 75219-7672

Telephone No: (214) 651-5600

Facsimile No: (214) 200-0529

email: robert.mcculloch@haynesboone.com

    If to Purchaser:

American Realty Capital IV, LLC

405 Park Avenue, 15th Floor

New York, New York 10022

Attn: Mr. Michael Weil

Facsimile No: (857) 207-3397

email: mweil@arlcap.com

    with a copy to:

American Realty Capital IV, LLC 

405 Park Avenue, 15th Floor 

New York, New York 10022 

Attn: Jesse Galloway 

Facsimile No: (646) 861-7751 

email: jgalloway@arlcap.com

    with a copy to:

Lincoln Property Company

2000 McKinney Avenue

Suite 1000

Dallas, Texas 75201

Attention: Mr. Robert Dozier

Facsimile No.: (214) 740-3313

email: rdozier@lpc.com

 

 

PURCHASE AND SALE AGREEMENT - Page 25



 

 

 



   

with a copy to:

 

 

 

 

 

 

 

with a copy to:

Lincoln Property Company

2000 McKinney Avenue

Suite 1000

Dallas, Texas 75201

Attention: Mr. Jeff DeWeese

Facsimile No.: (214) 740-3467

email: jdeweese@lpc.com

 

William L. Sladek, Esq.

Condon Thornton Sladek Harrell PLLC

8080 Park Lane, Suite 700

Dallas, TX 75231

Telephone No: (214) 691-6310

Facsimile No: (214) 691-6311

email: bsladek@ctshlaw.com

   

If to Escrow Agent:

 

 

 

 

 

 

 

If to Title Company:

Chicago Title Insurance Company

1515 Market Street

Suite 1325

Philadelphia, PA 19102-1930

Attn: Edwin G. Ditlow

Facsimile No: (215) 732-1203

Email: ditlowe@ctt.com

 

Benchmark Title Services, LLC

2000 McKinney Avenue

4th Floor

Dallas TX 75201

Attn: Mr. Brian A. Ficke

Phone: (214) 485-8686

Cell: (214) 674-8402

Fax: (214) 485-8698

Email: bficke@bmktitle.com



 

Either party hereto may change its address for notice by giving three days prior
written notice thereof to the other party. Notices may be given by the
above-named counsel to a party. Email addresses are included for reference
purposes only, and any required notices must be delivered by one of the methods
of delivery described above.

 

b.Assigns, Beneficiaries.

 

i.Except as hereinafter specified, this Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns. This Agreement is for the sole benefit
of Seller and Purchaser, and no third party is intended to be a

 

 

PURCHASE AND SALE AGREEMENT - Page 26



 

 

  

beneficiary of this Agreement. Purchaser shall not have the right to transfer or
assign its rights under this Agreement to any other party without the express
written consent of Seller to be withheld or granted in Seller's sole discretion,
except as set forth in the immediately following sentence. Notwithstanding the
foregoing, Purchaser shall have the right to assign this Agreement and the
rights of Purchaser hereunder to any affiliate of Purchaser without the consent
of Seller. For purposes of this Agreement, the term "affiliate" means any entity
which is controlled by, under common control with or controls Purchaser. In the
event of any such assignment, Purchaser shall promptly furnish to Seller an
executed copy of the assignment in which the assignee assumes all of the rights
and obligations of Purchaser hereunder. No consent given by Seller to any
transfer or assignment of Purchaser's rights or obligations hereunder shall be
construed as a consent to any other transfer or assignment of Purchaser's rights
or obligations hereunder. Further, without limiting the generality of the
foregoing, Purchaser is entering into this Agreement for and on behalf of a
special purpose entity owned or controlled by Purchaser (“Approved Assignee”)
and intends, and shall have the right, to assign Approved Assignee its rights
under this Agreement prior to the Closing. No transfer or assignment in
violation of the provisions hereof shall be valid or enforceable.

  

ii.Purchaser and Seller acknowledge that either party may wish to structure this
transaction as a tax deferred exchange of like-kind property within the meaning
of Section 1031 of the Internal Revenue Code. Each party agrees to reasonably
cooperate with the other party to effect such an exchange; provided, however,
that: (i) the cooperating party shall not be required to acquire or take title
to any exchange property; (ii) the cooperating party shall not be required to
incur any expense (excluding attorneys' fees) or liability whatsoever in
connection with the exchange, including, without limitation, any obligation for
the payment of any escrow, title, brokerage or other costs incurred with respect
to the exchange; (iii) no substitution of the effectuating party shall release
said party from any of its obligations, warranties or representations set forth
in this Agreement or from liability for any prior or subsequent default under
this Agreement by the effectuating party, its successors, or assigns, which
obligations shall continue as the obligations of a principal and not of a surety
or guarantor; (iv) the effectuating party shall give the cooperating party at
least three (3) days prior notice of the proposed changes required to effect
such exchange and the identity of any party to be substituted in the escrow;
(v) the effectuating party shall be responsible for preparing all additional
agreements, documents and escrow instructions (collectively, the
"Exchange Documents") required by the exchange, at its sole cost and expense;
and (vi) the effectuating party shall be responsible for making all
determinations as to the legal sufficiency, tax considerations and other
considerations relating to the proposed exchange, the Exchange Documents and the
transactions contemplated thereby, the cooperating

  

 

PURCHASE AND SALE AGREEMENT - Page 27



 

 

  

party shall in no event be responsible for, or in any way be deemed to warrant
or represent any tax or other consequences of the exchange transaction arising
by reason of the cooperating party's performance of the acts required hereby,
and in no event shall either party's obligations be in any way subject to or
conditioned upon the efficacy of any proposed tax deferred exchange.

  

c.Limitation on Liability. Notwithstanding any provision contained in this
Agreement or any of the documents to be executed by Seller to Purchaser at
Closing (collectively, the "Purchase Documents"): (i) the representations,
warranties, indemnities, undertakings, covenants and agreements of Seller
(collectively, "Seller’s Undertakings") under this Agreement and the Purchase
Documents shall not constitute personal obligations of the officers, directors,
employees, agents, trustees, limited partners, members, representatives,
stockholders or other principals or representatives of Seller, and no personal
liability or personal responsibility of any sort with respect to any of Seller’s
Undertakings or any alleged breach thereof is assumed by, or shall at any time
be asserted or enforceable against any of the officers, directors, employees,
agents, trustees, limited partners, members, representatives, shareholders or
other principals or representatives of Seller; (ii)  the Purchaser’s right of
recourse with respect to Seller’s Undertakings shall expire upon the date which
is one (1) year following the Closing, (iii) in no event shall Purchaser be
entitled to recover any consequential, punitive or speculative damages or lost
profits as a result of or in connection with Seller’s Undertakings, it being
agreed and understood that any action by Purchaser against Seller in connection
with any of Seller’s Undertakings shall be limited to actual, direct damages
incurred by Purchaser in connection therewith as limited by clause (iv) below,
and (iv) Seller's liability for any and all of Seller’s Undertakings shall be
limited to $500,000.00 in the aggregate, and Seller shall have no liability in
excess of such amount.

 

d.Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the state in which the Property is located.

 

e.Entire Agreement. This Agreement is the entire agreement between Seller and
Purchaser concerning the sale of the Property, and no modification hereof or
subsequent agreement relative to the subject matter hereof shall be binding on
either party unless reduced to writing and signed by the party to be bound. All
Exhibits attached hereto are incorporated herein by this reference for all
purposes.

 

f.Rule of Construction; No Waiver. Purchaser and Seller acknowledge that each
party has reviewed this Agreement and that the rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments
hereto. No provision of this Agreement shall be deemed to have been waived by
either party unless the waiver is in writing and signed by that party. No custom
or practice which may evolve between the Purchaser and Seller during the term of
this

 

 

PURCHASE AND SALE AGREEMENT - Page 28



 

 

 



    Agreement shall be deemed or construed to waive or lessen the right of
either of the parties hereto to insist upon strict compliance of the terms of
this Agreement.



 

g.Confidentiality. Seller and Purchaser agree that, unless required pursuant to
a subpoena properly issued by a court of competent jurisdiction or as otherwise
may be required by law, neither shall, prior to Closing, with respect to the
Property or the terms of this Agreement, or at any time, with respect to
financial information concerning the other party hereto, disclose any such
information to any third party or parties, except to agents, employees or
independent contractors (including, without limitation, attorneys and
accountants) advising or assisting Seller or Purchaser with the transaction
contemplated hereby, potential or actual investors, potential and actual lenders
of all or a portion of the Purchase Price and as otherwise expressly allowed
pursuant to the terms and provisions of this Agreement; provided such persons
agree to maintain the confidentiality of such information. Seller and Purchaser
shall not be required to keep confidential information that (i) is already in
the public domain, or (ii) is or generally becomes available to the public other
than as a result of a disclosure by a party hereto in violation of this
Agreement or another party subject to the confidentiality provisions of this
Section. Further, nothing in this Section shall prevent either Seller or
Purchaser from disclosing the existence of this Agreement. The provisions of
this Section shall survive Closing or termination of this Agreement.

 

h.Counterparts. This Agreement may be executed in multiple counterparts, and all
such executed counterparts shall constitute the same agreement. It shall be
necessary to account for only one (1) such counterpart executed by each party
hereto in proving the existence, validity or content of this Agreement.

 

i.Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

 

j.Section Headings. Section headings contained in this Agreement are for
convenience only and shall not be considered in interpreting or construing this
Agreement.

 

k.Words. Within this Agreement, words of any gender shall be held and construed
to include any other gender, and words in the singular number shall be held and
construed to include the plural, unless the context otherwise requires.

 

l.Back Up Contracts. Seller shall have the right during the pendency of this
Agreement to negotiate and enter into back up contracts for the sale of the
Property.

 

m.Rule 3-14 Audit and SEC Filing Requirements. Within nine (9) months after the
Closing, Purchaser's auditor may conduct an audit, as may be required of
Purchaser pursuant to Rule 3-14 of Securities and Exchange Commission

 

 

PURCHASE AND SALE AGREEMENT - Page 29



 

 

 

Regulation S-X (the "Audit"), of the accounting records of the Property for the
last complete fiscal year immediately preceding the Closing Date and the stub
period through the Closing Date (the "Audit Period"). Seller shall reasonably
cooperate with Purchaser's auditor in the conduct of the Audit, but shall not be
required to incur any cost, liability or expense, and Purchaser shall advance to
Seller its estimated reasonable, out of pocket costs to be incurred in
connection with said cooperation. Without limiting the foregoing, (a) Purchaser
or its designated independent or other auditor may audit the accounting records
of the Property, at Purchaser's expense and, upon Purchaser's prior written
request of at least ten (10) business days, Seller shall allow Purchaser's
auditors reasonable access to such books and records as are then maintained by
Seller in respect to the Property and pertaining to the Audit Period as
reasonably necessary to conduct the Audit (but without any specific obligation
to maintain any such books and records); and (b) Seller shall use reasonable
efforts to provide to Purchaser such existing financial information as may be
reasonably required by Purchaser for Purchaser's auditors to conduct the Audit;
provided, however, that the ongoing obligations of Seller shall be limited to
providing such information or documentation as may be in the possession or
control of Seller, at no unreimbursed cost to Seller, and in the format that
Seller has from time to time maintained such information, with no obligation to
compile such information except other than in the form it then exists. Seller
shall provide a letter to Purchaser’s auditors in substantially the form
attached hereto as Exhibit "I" or otherwise reasonably acceptable to Seller and
Purchaser. All information provided in connection with this Section 12m shall be
subject to the confidentiality requirements of Section 12g of this Agreement.
Notwithstanding anything to the contrary contained herein, Seller has not and
does not warrant the accuracy of its accounting records and Purchaser shall not
be entitled to rely upon the same as being true, correct, complete or accurate.
Purchaser shall defend, with counsel chosen by Purchaser, indemnify and hold
Seller harmless of any and from all loss, cost and expense, including reasonable
attorneys' fees, to the extent arising out of the disclosure by Purchaser of any
actual or alleged inaccuracies, errors, mistakes, inconsistencies,
incompleteness or misrepresentations contained in Seller’s financial statements;
provided that the foregoing shall not apply to claims by Purchaser against
Seller relating to a Breach. Any public disclosure by Purchaser of financial
information containing, or based in any way upon, information contained in
Seller’s accounting records shall specifically state that the same were made
available to Seller as an accommodation to Seller, without representation,
recourse or warranty except that the same were used by Seller in the ownership
and operation of the Property and were not relied upon by Purchaser in acquiring
the Property and shall not be relied upon by any other person.

 

n.Reporting Person. Seller and Purchaser hereby designate the Title Company as
the "Reporting Person" for the transaction contemplated by this Agreement for
purposes of Section 6045(e) of the Internal Revenue Code and the regulations
promulgated thereunder.

 

 

PURCHASE AND SALE AGREEMENT - Page 30



 

 

 

o.Time of Essence. Time is of the essence with respect to this Agreement and
each of the obligations of the parties hereunder. However, if the Closing or the
final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the State of Texas, then, and in such event, the Closing or such period shall
be extended so that the Closing or the last day of such period falls on the next
day which is not a Saturday, Sunday or legal holiday.

 

p.Offer and Acceptance. This Agreement constitutes an offer by the first party
to execute this Agreement to sell or purchase the Property on the terms and
conditions and for the Purchase Price stated herein. Unless sooner terminated or
withdrawn by notice in writing to the second party, this offer shall
automatically lapse and terminate at 5:00 p.m. on September 14, 2012, unless,
prior to such time, the second party has returned to the first party a copy of
this Agreement bearing the signature of the second party. The "Effective Date"
or any other reference to the date of this Agreement shall mean the date on
which this Agreement is signed by Seller, Purchaser, the Escrow Agent and the
Title Company, as indicated by their signatures below.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

PURCHASE AND SALE AGREEMENT - Page 31

 

 

 

EXECUTED by Seller this 10th day of September, 2012.

 

SELLER:

 

BB FONDS INTERNATIONAL 1 USA, L.P., a
Delaware limited partnership

 

By: BB-Lincoln, Inc.,

a Delaware corporation,

its General Partner

 

 

By: /s/ Michael Piontek                                        

Name: Michael Piontek

Title: General Partner, BB Lincoln

 

 

EXECUTED by Purchaser this 10th day of September, 2012.

 

PURCHASER:

 

AMERICAN REALTY CAPITAL IV, LLC,

a Delaware limited liability company

 

 

By: /s/ Edward M. Weil, Jr.                                          

Name: Edward M. Weil, Jr.

Title: President

 

PURCHASE AND SALE AGREEMENT - Page 32

 

 

 

The Title Company acknowledges receipt of a fully executed copy of this
Agreement this 12th day of September, 2012, and agrees to comply with the
provisions of this Agreement.

 

TITLE COMPANY:

 

BENCHMARK TITLE SERVICES, LLC

 

 

By: /s/ Brittney Rogers                                                 

Name: Brittney Rogers

Title: Escrow Officer

 

 

 

The Escrow Agent acknowledges receipt of a fully executed copy of this Agreement
this 13th day of September, 2012, and agrees to comply with the provisions of
this Agreement governing the disposition of the Earnest Money. Escrow Agent
hereby confirms that it is qualified to do business in the State of Texas, that
Escrow Agent hereby submits to the jurisdiction of the state and federal courts
of Texas in connection with any proceeding arising out of or in connection with
this Agreement and that proper venue for any proceeding concerning this
Agreement or over the Earnest Money shall be in the county and state in which
the Land is located or at the location that the Closing of the subject
transaction is to occur.

 

 

ESCROW AGENT:

 

CHICAGO TITLE INSURANCE COMPANY

 

 

By: /s/ Edwin G. Ditlow                                                

Name: Edwin G. Ditlow

Title: Vice President

 

 

PURCHASE AND SALE AGREEMENT - Page 33

 

 



 

Schedule of Exhibits

 

 

Exhibit A - Description of Land

 

Exhibit B - Description of Personalty

 

Exhibit C - Form of Tenant Estoppel Certificate

 

Exhibit D - Form of Special Warranty Deed

 

Exhibit E Form of Assignment of Tenant Leases

 

Exhibit F - Form of Bill of Sale and Assignment

 

Exhibit G - Form of Non-Foreign Certificate

 

Exhibit H - Form of Tenant Notice Letter

 

 

Schedule 1 - Lease Schedule

 

Schedule 2 - Service Contracts

 

Schedule 3 - Due Diligence Materials

 

Schedule 4 - Governmental Proceedings

 

 

  

PURCHASE AND SALE AGREEMENT - Page 34

 

 

 

EXHIBIT "A"

 

[Description of Land]

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT "A", Description of Property – Page 1

 

 

 

EXHIBIT "B"

 

[Description of Personalty]

 

 

 

None

 

 

 

 

 

 

 

 

 

EXHIBIT "B", Description of Personalty - Page 1

 

 



 

EXHIBIT "C"

 

TENANT ESTOPPEL CERTIFICATE

 

 

san pedro crossing

 

san antonio, texas

 

The undersigned ("Tenant") hereby warrants and represents to and agrees with
American Realty Capital IV, LLC, and its successors and assigns (the
"Purchaser"), the Purchaser's lender and _____________________________, and its
successors and assigns (the "Seller") as follows, with the understanding that
Purchaser and Seller are relying on such warranties, representations and
agreements in connection with Purchaser’s acquisition, the Purchaser's lender's
financing and Seller's sale of the shopping center situated in San Antonio,
Texas, and commonly known as "San Pedro Crossing" (the "Shopping Center")
affected by the Lease (as defined herein below):

 

1. ____________________ ("Tenant") is the Tenant under that certain lease (the
"Lease") dated ____________________, between ____________________, as Lessor or
Landlord ("Lessor"), and Tenant, as Tenant, pertaining to that certain premises
located at _________________________ (the "Leased Premises") consisting of
________ rentable square feet.

 

2. The undersigned has accepted and now occupies the premises. The current Lease
term will expire on ____________________________ and there are no options to
renew the Lease for any additional term or terms (except as indicated following
this sentence).

 

3. The Lease has not been modified, changed, altered or amended in any respect
(except as indicated following this sentence) and is the only lease or agreement
between the undersigned and the Lessor affecting the premises.

 

4. No default exists under the terms of the Lease by either Lessor or the
undersigned.

 

5. The undersigned has no claim against the Lessor under the Lease and has no
defense or right of offset against collection of rent or other charges accruing
under the Lease.

 

6. The minimum rent per month payable under the Lease for the premises in the
amount of $___________________ was last paid on ___________________ for the
period from ___________________________ to and including
__________________________. No rent has been prepaid for more than one (1) month
(except as indicated following this sentence).

 

7. A security deposit in the amount of $_________________ is being held by
Lessor pursuant to the Lease.

 

8. The Lease does not contain and the undersigned has no outstanding options or
rights of first refusal to purchase the premises or any part thereof or the real
property of which the premises are a part.

 

 

EXHIBIT "C", Tenant Estoppel Certificate – Page 1



 

 

 

9. The identity and address of any guarantor of the Lease is indicated following
this sentence.

 

EXECUTED this ____ day of __________________, 2012.

 

TENANT:

 

___________________________________

 

 

By:                                                                           

Printed Name:                                                        

Title:                                                                        

 

 



EXHIBIT "C", Tenant Estoppel Certificate – Page 2

 

 

 

EXHIBIT "D"

 

SPECIAL WARRANTY DEED





THE STATE OF TEXAS §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF BEXAR §  



 

THAT BB FONDS INTERNATIONAL 1 USA, L.P., a Delaware limited partnership
("Grantor"), for and in consideration of the sum of TEN DOLLARS ($10.00) and
other valuable consideration to the undersigned in hand paid by the Grantee
herein named, the receipt and sufficiency of which are hereby acknowledged, has
GRANTED, SOLD AND CONVEYED, and by these presents does GRANT, SELL AND CONVEY
unto ____________________________, a ____________________ ("Grantee"), whose
address is _____________________________, the real property situated in Bexar
County, Texas described on Exhibit "A" attached hereto and incorporated herein
by reference (the "Property"), together with all improvements situated thereon
and all of Grantor’s right, title and interest in and to all rights and
appurtenances to the Property in anywise belonging.

 

This conveyance, however, is made and accepted subject to the matters described
on Exhibit "B" attached hereto and made a part hereof (the "Permitted
Encumbrances"). Grantor warrants that the Property is free from any encumbrances
arising by, through or under Grantor other than the Permitted Encumbrances, but
does not warrant that the Property is free from any other encumbrances.

 

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in anywise belonging, unto the Grantee and Grantee’s
successors and assigns forever, subject to the matters set forth herein; and
Grantor does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND all and singular the Property unto the Grantee, Grantee’s
successors and assigns against every person whomsoever claiming or to claim the
same or any part thereof, by, through or under Grantor, but not otherwise.

 

Ad valorem taxes applicable to the Property have been paid up to, and including
the year 2011. Ad valorem taxes applicable to the Property for the year 2012
have been prorated between the Grantor and the Grantee as of the date of this
Special Warranty Deed and payment thereof is assumed by Grantee.

 

GRANTEE ACKNOWLEDGES THAT GRANTEE HAS INDEPENDENTLY AND PERSONALLY INSPECTED THE
PROPERTY AND THAT GRANTEE HAS PURCHASED THE PROPERTY BASED UPON SUCH EXAMINATION
AND INSPECTION. GRANTEE, ACKNOWLEDGES THAT, EXCEPT AS SET FORTH IN THAT CERTAIN
PURCHASE AND SALE AGREEMENT (THE "SALE AGREEMENT"), DATED AUGUST ___, 2012,
BETWEEN GRANTOR, AS SELLER, AND AMERICAN REALTY CAPUITAL IV, LLC, AS PURCHASER,
WITH RESPECT TO THE PROPERTY, GRANTEE IS PURCHASING THE PROPERTY IN "AS-IS,
WHERE-IS" CONDITION "WITH ALL FAULTS" AS OF THE CLOSING AND SPECIFICALLY AND
EXPRESSLY WITHOUT ANY WARRANTIES,

 

 



EXHIBIT "D", Special Warranty Deed - Page 1



 

 

 

REPRESENTATIONS OR GUARANTEES, EITHER EXPRESS OR IMPLIED, FROM THE GRANTOR OR
ANY OF GRANTOR’S PARTNERS, SHAREHOLDERS, MEMBERS, AFFILIATES, OFFICERS,
EMPLOYEES, AGENTS, TRUSTEES AND BENEFICIARIES (THE "GRANTOR INDEMNITEES") AS TO,
AND GRANTEE, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS, INCLUDING,
WITHOUT LIMITATION, ANY SUBSEQUENT OWNER OF THE PROPERTY OR ANY PORTION THEREOF,
WAIVES ALL CLAIMS AGAINST AND RIGHT TO RECOVER FROM, RELEASES AND AGREES TO
INDEMNIFY, DEFEND AND HOLD HARMLESS GRANTOR AND THE GRANTOR INDEMNITEES OF AND
FROM ANY AND ALL PRESENT OR FUTURE DEMANDS, CLAIMS, LEGAL OR ADMINISTRATIVE
PROCEEDINGS, LOSSES, LIABILITIES, DAMAGES, PENALTIES, FINES, LIENS, JUDGMENTS,
COSTS OR EXPENSES, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, ARISING FROM OR
RELATING TO: (I) THE PROPERTY'S CONDITION, FITNESS FOR ANY PARTICULAR PURPOSES,
SUITABILITY, OR MERCHANTABILITY, (II) THE STRUCTURAL INTEGRITY OF AND/OR ANY
DEFECTS IN THE IMPROVEMENTS, (III) THE ACCURACY OR COMPLETENESS OF ANY OF THE
INFORMATION, DATA, MATERIALS OR CONCLUSIONS CONTAINED IN ANY INFORMATION
PROVIDED GRANTEE, (IV) THE FAILURE OF THE PROPERTY TO COMPLY WITH ANY LAWS
APPLICABLE TO THE PROPERTY, (V) ANY ENVIRONMENTAL CONDITION OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE PRESENCE OR ALLEGED PRESENCE OF ASBESTOS,
RADON OR ANY HAZARDOUS MATERIALS OR HARMFUL OR TOXIC SUBSTANCES IN, ON, UNDER OR
ABOUT THE PROPERTY, INCLUDING WITHOUT LIMITATION ANY CLAIMS UNDER OR ON ACCOUNT
OF (A) THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT
OF 1980, AS THE SAME MAY HAVE BEEN OR MAY BE AMENDED FROM TIME TO TIME, AND
SIMILAR STATE STATUTES, AND ANY REGULATIONS PROMULGATED THEREUNDER, (B) ANY
OTHER FEDERAL, STATE OR LOCAL LAW, ORDINANCE, RULE OR REGULATION, NOW OR
HEREAFTER IN EFFECT, THAT DEALS WITH OR OTHERWISE IN ANY MANNER RELATES TO,
ENVIRONMENTAL MATTERS OF ANY KIND, (C) THIS AGREEMENT, OR (D) THE COMMON LAW, OR
(VI) ANY OTHER WARRANTY OF ANY KIND, NATURE, OR TYPE WHATSOEVER FROM GRANTOR OR
ANY OTHER PARTY ON BEHALF OF GRANTOR. GRANTEE HAS CONDUCTED AND IS RELYING
EXCLUSIVELY UPON ITS OWN INDEPENDENT INVESTIGATION IN THE EVALUATION OF THE
PROPERTY. GRANTEE ASSUMES ALL RISKS RELATING IN ANY MANNER TO THE PROPERTY OR
ANY DEFECTS THEREIN, IF ANY, OF ANY TYPE OR NATURE WHATSOEVER, AND SHALL BE
SOLELY AND COMPLETELY RESPONSIBLE FOR THE PAYMENT OF ALL COSTS AND EXPENSES IN
CONNECTION THEREWITH. FOR PURPOSES HEREOF, THE TERM "HAZARDOUS MATERIALS" SHALL
MEAN ANY SUBSTANCE, CHEMICAL, WASTE OR MATERIAL THAT IS OR BECOMES REGULATED BY
ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY BECAUSE OF ITS TOXICITY,
INFECTIOUSNESS, RADIOACTIVITY, EXPLOSIVENESS, IGNITABILITY, CORROSIVENESS OR
REACTIVITY, INCLUDING, WITHOUT LIMITATION, ASBESTOS OR ANY SUBSTANCE CONTAINING
ASBESTOS, THE GROUP OF COMPOUNDS KNOWN AS POLYCHLORINATED BIPHENYLS, FLAMMABLE
EXPLOSIVES, OIL, PETROLEUM OR ANY REFINED PETROLEUM PRODUCT. THE PROVISIONS OF
THIS PARAGRAPH SHALL SURVIVE THE

 

 

EXHIBIT "D", Special Warranty Deed - Page 2



 

 

 

EXECUTION AND DELIVERY OF THIS SPECIAL WARRANTY DEED AND SHALL CONSTITUTE
COVENANTS RUNNING WITH THE LAND AS TO THE PROPERTY BINDING UPON GRANTE, ITS
SUCCESSORS AND ASSIGNS, INCLUDING, WITHOUT LIMITATION, ANY SUBSEQUENT OWNER OF
THE PROPERTY.

 

Notwithstanding any provision contained herein to the contrary, it is expressly
agreed and understood by and between the parties hereto that any liability of
Grantor under this Special Warranty Deed shall be limited as set forth in that
Sale Agreement.

 

  

EXHIBIT "D", Special Warranty Deed - Page 3

 

 

 

EXECUTED as of the _______ day of _________________, 2012.

 

 

GRANTOR:

 

BB FONDS INTERNATIONAL 1 USA, L.P., a

Delaware limited partnership

 

By: BB-Lincoln, Inc.,

a Delaware corporation,

its General Partner

 

 

By:                                                         
                                  

Name:                                                    
                                  

Title:
                                                                                       

 



THE STATE OF TEXAS §   § COUNTY OF _________ §

 

This instrument was acknowledged before me on the _____ day of
_________________, 2012, by _____________________, ____________________ of BB
Lincoln, Inc., a Delaware corporation, General Partner of BB Fonds International
1 USA, L.P., a Delaware limited partnership, on behalf of said corporation and
limited partnership.

 



           NOTARY PUBLIC IN AND FOR     THE STATE OF TEXAS My Commission
Expires:                 (Printed Name of Notary)

 

 

EXHIBIT "D", Special Warranty Deed - Page 4

 

 

 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION OF TENANT LEASES

 



THE STATE OF TEXAS §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF BEXAR §  

 

 

THIS ASSIGNMENT AND ASSUMPTION OF TENANT LEASES is made and entered into
effective as of ______________, 201___ (the "Effective Date"), by and between BB
FONDS INTERNATIONAL 1 USA, L.P., a Delaware limited partnership ("Assignor"),
and ________________________________, a _____________________________
("Assignee").

 

RECITALS

 

1. Assignor has this day conveyed to Assignee the real property (and
improvements thereon) located in San Antonio, Bexar County, Texas, and more
fully described in Annex A attached hereto and incorporated herein by reference
for all purposes (the "Property").

 

2. The Property is subject to those leases described in Annex B attached hereto
and incorporated herein by reference for all purposes (the "Tenant Leases").

 

3. Assignor desires to convey the interest of the landlord in, to and under the
Tenant Leases to Assignee.

 

NOW, THEREFORE, for and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid to Assignor by Assignee,
the receipt and sufficiency of which are hereby acknowledged and confessed,
Assignor does hereby ASSIGN, TRANSFER, SET-OVER and DELIVER unto Assignee all of
the right, title and interest of the landlord in, to and under the Tenant
Leases.

 

TO HAVE AND TO HOLD, all and singular, the interest of the landlord in, to and
under the Tenant Leases unto Assignee and Assignee’s successors and assigns
forever.

 

Assignor covenants and agrees to indemnify, save and hold harmless Assignee from
and against any and all losses, liabilities, claims, or causes of action
existing in favor of or asserted by the tenants under the Tenant Leases arising
out of or related to the failure of the landlord under the Tenant Leases to
perform any of the obligations of the landlord under the Tenant Leases accruing
under the Tenant Leases prior to the date hereof.

 

Assignee hereby assumes and agrees to perform all of the terms, covenants and
conditions required to be performed on the part of the landlord accruing under
the Tenant Leases on and after the date hereof, including, but not limited to,
the obligation to repay or credit all

 

 

EXHIBIT "E", Assignment and Assumption - Page 1 

 

 



 

security and prepaid rental deposits, if any, transferred to Assignee by
Assignor to the tenants under the Tenant Leases in accordance with the terms
thereof.

 

Assignee covenants and agrees to indemnify, save and hold harmless Assignor from
and against any and all losses, liabilities, claims or causes of action existing
in favor of or asserted by the tenants under the Tenant Leases arising out of or
related to the landlord’s failure to perform any of the obligations of the
landlord accruing under the Tenant Leases after the date hereof.

 

All the covenants, terms and conditions set forth herein shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

This Assignment and Assumption of Tenant Leases may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all of which,
together, shall constitute one and the same instrument.

 

EXECUTED by Assignor and Assignee as of the Effective Date.

 

ASSIGNOR:

 

BB FONDS INTERNATIONAL 1 USA, L.P., a

Delaware limited partnership

 

By: BB-Lincoln, Inc.,

a Delaware corporation,

its General Partner

 

 

By:                                                         
                                  

Name:                                                    
                                  

Title:
                                                                                       

 

 

ASSIGNEE:

 

____________________________

a __________________________

 

By:                                                         
                                  

Name:                                                    
                                  

Title:
                                                                                       

 

 

EXHIBIT "E", Assignment and Assumption - Page 2

 

 

 

EXHIBIT F

 

BILL OF SALE AND ASSIGNMENT

 



THE STATE OF TEXAS §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF BEXAR §  

 

THAT BB FONDS INTERNATIONAL 1 USA, L.P., a Delaware limited partnership
("Seller"), for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration to Seller in hand paid by
___________________________, a ___________________________ ("Purchaser"), has
Granted, Sold, Assigned, Transferred, Conveyed, and Delivered and does by these
presents Grant, Sell, Assign, Transfer, Convey, and Deliver unto the said
Purchaser, all of Seller’s right, title and interest in and to the following
described properties, rights, and interests arising in connection with that
certain real property described in Exhibit "A" attached hereto and incorporated
herein by reference (the "Land") and the improvements constructed thereon (the
"Improvements"):

 

a.all tangible personal property and fixtures of any kind owned by Seller and
attached to or used in connection with the ownership, maintenance, use, leasing,
service, or operation of the Land or Improvements, including without limitation
those items described on Exhibit B (the "Personalty");

 

b.all of the Landlord's interest in and to, and obligations under: (i) all
leases demising space in the Improvements (collectively, the "Leases" and,
individually, a "Lease"); (ii) all rents prepaid under any of the Leases for any
period subsequent to the date hereof; and (iii) all security deposits
("Deposits"), made by tenants (collectively, the "Tenants" and, individually, a
"Tenant") holding under the Leases, except that the term Deposits shall not
include and Seller shall be entitled to retain the amount of any security and
other deposits delivered by Tenants that, prior to the date hereof, Seller has
applied pursuant to the provisions of a Tenant's Lease; and

 



c.all of Seller's right, title and interest in and to, and obligations under,
all of the following, to the extent assignable: (i) all service, supply or
maintenance contracts affecting the Land, Improvements or Personalty (the
"Service Contracts"); provided, that to the extent a Service Contract is not
assignable: [a] Seller has sent written notice of termination to the vendor
thereunder as of the date hereof; and [b] Purchaser shall be responsible for
payment and performance of all obligations arising under such Service Contract
during the remaining term of such Service Contract following the date hereof,
(ii) all warranties from third parties in connection with the Improvements or
the Personalty ("Warranties"), (iii) except as provided below, all licenses,
permits, government approvals and other land use entitlements held by Seller in
connection with the Land, Improvements or Personalty, or otherwise benefitting
the Land, Improvements or Personalty



 

 

EXHIBIT "F", Bill of Sale and Assignment - Page 1



 

 

 

("Licenses"), (iv) all telephone exchanges, trade names, marks, and other
identifying material pertaining to the Land, Improvements or Personalty, and
(v) all plans, drawings, specifications, surveys, engineering reports, and other
technical information in the possession of Seller pertaining to the Land,
Improvements or Personalty ("Plans and Specifications").

 

The items listed in this Section 1 are herein collectively called the
"Property". Notwithstanding any provision contained in this Agreement to the
contrary, the term "Property" shall not include, and Seller is not assigning or
conveying to Purchaser, the following (the "Excluded Property"): (a) any
insurance contracts or policies owned or held by Seller in connection with the
Property; (b) the existing management contract in connection with the Property,
which management contract has been terminated; (c) the computer software program
used by Seller and/or Seller’s property manager in connection with the Property;
(d) any and all deposits (other than Deposits as described above), cash (except
to the extent attributable to prepaid rents under the Leases) and other accounts
owned or held by Seller; or (e) any contracts, agreements or information
pertaining to the cost of acquiring or developing the Property.

 

TO HAVE AND TO HOLD the Property unto Purchaser, its successors and assigns
forever and Seller binds itself and its successors and assigns to forever
WARRANT AND DEFEND the assets hereby sold unto Purchaser, its successors and
assigns, forever against every person whomsoever lawfully to claim such herein
described assets or any part thereof by, through or under Seller, but not
otherwise; subject, however, to all matters in existence and affecting title to
the Property.

 

PROVIDED, HOWEVER, THAT IT IS AGREED AND UNDERSTOOD THAT, EXCEPT AS SET FORTH IN
THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED AUGUST __, 2012, BETWEEN SELLER
AND [ARC IV], THE PROPERTY IS USED, IS SOLD "AS IS" AND WITH ALL FAULTS AND
"WHERE IS" AND SELLER EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR
IMPLIED, WITH REGARD TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTY OF FITNESS OR MERCHANTABILITY, QUALITY, DESIGN AND SUITABILITY OF THE
ASSETS IN ANY RESPECT OR IN CONNECTION WITH, OR FOR THE PURPOSES AND USES OF,
PURCHASER.

 

It is understood and agreed that, by its execution hereof, Purchaser hereby
assumes and agrees to perform all of the terms, covenants and conditions
contained in the Service Contracts properly due, owing or performable from and
after the date hereof, to discharge any and all such obligations of Seller in
the Service Contracts promptly and to indemnify, save and hold harmless Seller
from any and all liability, claims or causes of action existing in favor of or
asserted by other parties to the Service Contracts, arising out of or relating
to Purchaser's failure to perform any of the obligations of Seller under the
Service Contracts herein assigned properly due, owing or performable after the
date hereof. Seller hereby agrees to indemnify, save and hold harmless Purchaser
from any and all liability, claims, or causes of action, loss, cost, or expenses
arising out of or relating to Seller's failure to perform any of the obligations
of Seller under the Service

 

 

EXHIBIT "F", Bill of Sale and Assignment - Page 2



 

 

 

Contracts herein assigned properly due, owing or performable and properly
allocable to the period prior to the date hereof.

 

Notwithstanding any provision contained herein to the contrary, it is expressly
agreed and understood by and between the parties hereto that any liability of
Seller under this Bill of Sale and Assignment shall be limited as set forth in
that certain Purchase and Sale Agreement dated _______, entered into by and
between Seller and Purchaser.

 

 

EXHIBIT "F", Bill of Sale and Assignment - Page 3

 

 

 

EXECUTED effective as of the _____ day of ____________, 2012.

 

SELLER:

 

BB FONDS INTERNATIONAL 1 USA, L.P., a

Delaware limited partnership

 

 

By: BB-Lincoln, Inc.,

a Delaware corporation,
its General Partner

 

By:                                                         
                                  

Name:                                                    
                                  

Title:
                                                                                       

 

PURCHASER:

 

_________________________________,

a _________________________________

 

By:                                                         
                                  

Name:                                                    
                                  

Title:
                                                                                       

 

 

EXHIBIT "F", Bill of Sale and Assignment - Page 4

 

 

 



THE STATE OF TEXAS §   § COUNTY OF _________ §

 

This instrument was acknowledged before me on the _____ day of
_________________, 2012, by _____________________, ____________________ of BB
Lincoln, Inc., a Delaware corporation, General Partner of BB Fonds International
1 USA, L.P., a Delaware limited partnership, on behalf of said corporation and
limited partnership.

 

           NOTARY PUBLIC IN AND FOR     THE STATE OF TEXAS My Commission
Expires:                 (Printed Name of Notary)

 

 

 

THE STATE OF TEXAS §   § COUNTY OF _________ §

 

This instrument was acknowledged before me on the _____ day of _________, 2012,
by __________________, _______________ of __________________, a _______________,
on behalf of said ______________.

 

           NOTARY PUBLIC IN AND FOR     THE STATE OF TEXAS My Commission
Expires:                 (Printed Name of Notary)

 

 

EXHIBIT "F", Bill of Sale and Assignment - Page 5

 

 

 

EXHIBIT "G"

 

NON-FOREIGN CERTIFICATE

 

Section 1445 of the Internal Revenue Code (the "Code") provides that a
transferee of a United States real property interest must withhold tax if the
transferor is a "Foreign Person" as defined by the Code. For U.S. tax purposes
(including Section 1445), the owner of a disregarded entity (which has legal
title to a U.S. real property interest under local law) will be the transferor
of the property and not the disregarded entity. To inform
_______________________, a _________________ (the "Purchaser"), that withholding
of tax is not required upon the disposition of a United States real property
interest by BB FONDS INTERNATIONAL 1 USA, L.P., a Delaware limited partnership
(the "Seller"), the undersigned hereby certifies to Purchaser the following on
behalf of Seller:

 

1. Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as all of those terms are defined in the Code and the Income Tax
Regulations promulgated thereunder) for purposes of United States income
taxation;

 

2. Seller is not a disregarded entity as defined in Section 1.1445-2(b)(2)(iii);

 

3. Transferor's U.S. employer identification number is ; and

 

4. Transferor's office address is .

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

BB FONDS INTERNATIONAL 1 USA, L.P.,

a Delaware limited partnership

 

By: BB-Lincoln, Inc.,

a Delaware corporation,

its General Partner

 

 

By:                                                                        

Name:                                                                   

Title:                                                                     

 

Date:                                                                     

 

 

EXHIBIT "G", Nonforeign Certificate - Page 1

 

 

 

EXHIBIT "H"

 

TENANT NOTICE LETTER

 

[Date]

_____________________
_____________________
_____________________
_____________________

 

Re:Suite/Space No. ______, in the shopping center known as San Pedro Crossing,
located in San Antonio, Bexar County, Texas (the "Shopping Center")

 

Gentlemen:

 

Please be advised that effective as of the date hereof, the Shopping Center has
been sold by BB FONDS INTERNATIONAL 1 USA, L.P., a Delaware limited partnership
("Seller") to ________________________________, a ___________________________
("Purchaser"). Purchaser has assumed Seller's obligations under the leases
executed by each of you as tenant from and after the date hereof, including
without limitation, any obligation Seller may have to return to you in
accordance with the provisions of your lease the security deposit in the amount
of $________ held by Seller. All future rental payments, including payments for
any and all statements on hand, should be made payable to_____________ and
delivered or mailed to the office of Purchaser at:



 

________________________________

________________________________

________________________________

________________________________

________________________________

 

If you have any questions, please contact the Purchaser.

 

SELLER:

 

BB FONDS INTERNATIONAL 1 USA, L.P., a

Delaware limited partnership

 

By: BB-Lincoln, Inc.,

a Delaware corporation,

its General Partner

 

By:                                                                    

Name:                                                                

Title:                                                                 

 

 

EXHIBIT "H", Tenant Notice – Page 1



 

 

 

 

PURCHASER:

 

_________________________________,

a _________________________________

 

 

By:
                                                                                    

Name:
                                                                                

Title:
                                                                                 

 

 



EXHIBIT "H", Tenant Notice – Page 2





 

 

 

EXHIBIT "I"



 

AUDIT LETTER

 

[Date]

 

[Address of Buyer’s Auditor]

 

We are providing this letter as an informational accommodation in connection
with your audit of the statement of revenues and certain expenses (the
“Statement”) of                 (the “Property”) for the period from
                            to                             .

 

We confirm, to our actual, current knowledge, without any duty of inquiry or
investigation, the following representation made to you during your audit:

 



1. The Statement referred to above was prepared consistent with Seller’s
customary practices used in owning and operating the Property, but is otherwise
without representation, recourse or warranty. Seller has not and does not
warrant the accuracy of its accounting records and Auditor shall not be entitled
to rely upon the same as being true, correct, complete or accurate.

 

2. Any public disclosure by Auditor of financial information containing, or
based in any way upon, information contained in Seller’s accounting records
shall specifically state that the same were made available to Auditor as an
accommodation to AMERICAN REALTY CAPITAL IV, LLC, a Delaware limited liability
company, without representation, recourse or warranty except that the same were
used by Seller in the ownership and operation of the Property and were not
relied upon by Purchaser in acquiring the Property and shall not be relied upon
by any other person.

 

3. Except as indicated in the Statement or in this Letter, we have no actual,
current knowledge of any fraud affecting the operations of the Property that had
a material effect on the accuracy of the Statement.



 

 

 

 

Date executed:

 

______________, 2012

 

SELLER:

 

BB FONDS INTERNATIONAL 1 USA, L.P., a

Delaware limited partnership

 

By: BB-Lincoln, Inc., a Delaware corporation,

 

its General Partner

 

By: _________________________

 

Name: _______________________

 

Title: _______________________

 



 

 

 

SCHEDULE 1

 

LEASE SCHEDULE

 

 

 

  

Actual or Potential Defaults:

 

1.Office Depot of Texas, L.P., was provided a tenant improvement allowance
pursuant to Section 3 of its lease that was conditioned upon the tenant’s timely
satisfaction of certain conditions set forth in Section 3.1(d) of its lease. The
tenant did not fully and timely satisfy the conditions set forth in Section
3.1(d) of the lease, but proceeded to offset the tenant allowance amount against
Fixed Rent payable under the lease.

2.Debi’s Floral and Bridal has failed to replenish a security deposit.





 

 

 

SCHEDULE 2

 

SERVICE CONTRACTS

 

 

 



 

SCHEDULE 3

 

DUE DILIGENCE MATERIALS

 

 

Copies of the following materials, to the extent they exist, relate to the
Property and are in the actual possession or control of Seller, shall be
delivered to Purchaser, without representation, recourse or warranty, except
that, to the knowledge of Seller, the same are correct copies of the items as
they exist in Seller’s files:

 



Tenant Information

 

1. Current Rent Roll



2. Tenant Leases/Ground Leases/REAs



3. Schedule of Security Deposits

 

Property Information

 

1. Current Site/Building Plans



2. Existing ALTA Survey



3. All Certificates of Occupancy



4. Current Architectural plans (to be made available to Purchaser at Seller's
office)



5. Plans and Specifications for Original Development of Property (to be made
available to Purchaser at Seller's office)



6. Plans and Specifications for Major Capital Repairs or Tenant Improvements (to
be made available to Purchaser at Seller's office)



7. Engineering Drawings (to be made available to Purchaser at Seller's office)



8. Current Zoning Information



9. Current Real Estate Tax Information



10. Warranties at the Property



11. Current Construction Agreements



12. Current list of Personalty owned by Seller

 

Property Reports

 

1. Most recent Environmental Report



2. Most recent Geotechnical Reports



3. Most recent Boring Logs



4. Most recent Soils Reports



5. Most recent Utility Reports

 



Property Operations

 

1. Historical operating statements for 2010, 2011 and year to date



2. Current Annual Operating Budget



3. Current Account Receivables

 



 

 

 



4. Current Delinquency Report



5. CAM/RE Tax Reconciliation (most recent)



6. Current Tenant CAM and Tax Invoices



7. Current Prepaid Rent Report (with delinquent report)



8. Insurance Certificates for Tenants and Seller



9. Schedule of Pending Insurance Claims



10. Real Estate Tax Bills and Receipts



11. Service Contracts - elevator, trash disposal, security, music, exterior
landscaping, interior plant maintenance, cleaning, janitorial, postage meter,
fire alarm, etc.



12. Schedule of Outstanding Tenant Improvement Costs and Leasing Commissions



13. Tenant Ledgers

 

Leasing/Marketing

 

1. List of all Current Lease Deals (proposals/correspondence/approvals)



2. Current Leasing Report

 

Legal

 

1. List of all Current/Pending Litigation

 

 

 

 

SCHEDULE 4

 

GOVERNMENTAL PROCEEDINGS

 

 

None

 

 

 

 

 

 

 

 

Schedule 4



 

 

